EXHIBIT 10.25
EXECUTION

                                                    
ASSET PURCHASE AGREEMENT
among
MDT Personnel, LLC,
MDT Personnel Contracts, LLC,
MDT Staffing, LLC,
Disaster Recovery Support, LLC,
Michael D. Traina,
TrueBlue, Inc.,
and
Labor Ready Holdings, Inc.
Dated as of February 4, 2013





SE-246086    



--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
Page


ARTICLE I DEFINITIONS
1


1.1
Definitions
1


1.2
Terms Defined Elsewhere in this Agreement
8


ARTICLE II PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
10


2.1
Purchase and Sale of Assets
10


2.2
Excluded Assets
11


2.3
Assumption of Liabilities
12


2.4
Excluded Liabilities
12


2.5
Further Conveyances and Assumptions; Consent of Third Parties
13


2.6
Bulk-Sales Laws
14


2.7
Allocation of Total Consideration
14


2.8
Proration of Certain Expenses
14


2.9
Receivables
15


ARTICLE III CONSIDERATION
15


3.1
Consideration
15


3.2
Closing Cash
15


3.3
Closing Cash Adjustment
15


3.4
Working Capital Escrow
17


3.5
Additional Unpresented Checks
17


3.6
Tax Treatment
17


ARTICLE IV CLOSING
18


ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES
18


5.1
Organization and Good Standing; Capital Structure
18


5.2
Authorization of Agreement
19


5.3
Conflicts; Consents of Third Parties
19


5.4
Financial Statements
20


5.5
No Undisclosed Liabilities
20


5.6
Title to Purchased Assets; Sufficiency; Fair Consideration
20


5.7
Absence of Certain Developments
21


5.8
Taxes
22


5.9
Real Property
23


5.10
Tangible Personal Property
24


5.11
Intellectual Property
25


5.12
Material Contracts
28


5.13
Employee Benefits
29


5.14
Labor
30


5.15
Litigation
32


5.16
Compliance with Laws; Permits
32




2



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





 
 
Page


5.17
Environmental Matters
32


5.18
Insurance
33


5.19
Accounts and Notes Receivable and Payable
33


5.20
Customers and Suppliers
34


5.21
Related Party Transactions
34


5.22
Non-Compete Agreements
34


5.23
Banks
34


5.24
Financial Advisors
35


5.25
Certain Payments
35


5.26
Guarantees or Suretyships
35


5.27
Complete Copies of Materials
35


5.28
Full Disclosure
35


ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE PURCHASING PARTIES
35


6.1
Organization and Good Standing
35


6.2
Authorization of Agreement
35


6.3
Conflicts; Consents of Third Parties
36


6.4
Litigation
36


6.5
Financial Advisors
36


6.6
Full Disclosure
36


ARTICLE VII POST-CLOSING COVENANTS
37


7.1
Non-Competition; Non-Solicitation; Confidentiality
37


7.2
Preservation of Records
38


7.3
Publicity
38


7.4
Use of Name
39


7.5
Real Property Leases
39


7.6
Release of Support Obligations
39


ARTICLE VIII EMPLOYEES
40


8.1
Offers of Employment.
40


8.2
Cooperation
40


8.3
Obligations
40


ARTICLE IX CLOSING DELIVERABLES
40


9.1
Items Delivered by Sellers at Closing
40


9.2
Items Delivered by Purchaser at Closing
41


ARTICLE X INDEMNIFICATION
41


10.1
Survival of Representations and Warranties
41


10.2
Indemnification.
42


10.3
Indemnification Procedures
43


10.4
Limitations on Indemnification for Breaches of Representations and Warranties
45


10.5
Indemnity Escrow and Special Indemnity Escrow
45


10.6
Tax Treatment of Indemnity Payments
46




3



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





 
 
Page


10.7
No Limitation for Fraud
46


ARTICLE XI TAXES
47


11.1
Transfer Taxes
47


11.2
Prorations
47


11.3
Cooperation on Tax Matters
47


ARTICLE XII GUARANTEE
47


ARTICLE XIII MISCELLANEOUS
48


13.1
Expenses
48


13.2
Equitable Remedies
48


13.3
Submission to Jurisdiction; Consent to Service of Process
48


13.4
Entire Agreement; Amendments; Waivers
48


13.5
Governing Law
49


13.6
Notices
49


13.7
Severability
49


13.8
Binding Effect; Assignment
50


13.9
Non-Recourse
50


13.10
General Interpretive Principles
50


13.11
Construction
50


13.12
Incorporation of Schedules
51


13.13
Counterparts
51






4



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)





Schedules
 
 
 
Sellers’ Disclosure Schedules
Purchaser’s Disclosure Schedules
Schedule 1(a)
Closing Payments
Schedule 1(b)
Excluded Contracts
Schedule 1(c)
Transferred Employees
Schedule 1(d)
Vehicle Leases
Schedule 2.1(d)
Deposits, Refunds, and Similar Assets
Schedule 2.2(d)
Excluded Hardware
Schedule 2.2(f)
Excluded Assets
Schedule 2.3(b)
Assumed Trade Accounts Payable and Accrued Expenses
Schedule 2.3(d)
Assumed Liabilities of Member Under Permits, Bonds and Guarantees
Schedule 2.3(e)
Pending or Threatened Legal Proceedings Assumed by Purchaser
Schedule 2.4(g)
Pending or Threatened Legal Proceedings Not Assumed by Purchaser
Schedule 2.7
Allocation of Total Consideration
Schedule 3.2
Closing Cash Calculation
Schedule 3.3(a)
Estimated Closing Working Capital Payment Calculation
Schedule 3.3(b)
Agreed Principles
Schedule 7.1(a)
Non-Restricted Businesses
Schedule 7.1(b)
Permitted Employees
Schedule 9.1(a)
Required Consents
Schedule 9.1(i)
Required Releases
Schedule 10.2(a)(viii)
Special Indemnification Matters




5



--------------------------------------------------------------------------------

CONFIDENTIAL
        __/__/__

ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of February 4, 2013,
among Labor Ready Holdings, Inc., a Nevada corporation (“Purchaser”), MDT
Personnel, LLC, a Pennsylvania limited liability company (“Seller Parent”), MDT
Personnel Contracts, LLC, a Delaware limited liability company (“MDT
Contracts”), MDT Staffing, LLC, a Delaware limited liability company (“MDT
Staffing”), Disaster Recovery Support, LLC, a Delaware limited liability company
(“DRS” and, together with Seller Parent, MDT Contracts, and MDT Staffing, the
“Sellers” and each a “Seller”), and, solely for purposes of Article V, Michael
D. Traina (“Member” and, together with Sellers, each a “Selling Party” and
together the “Selling Parties”), and, solely for the purposes of Articles VI and
XII, TrueBlue, Inc, a Washington corporation (“Purchaser Parent” and, together
with Purchaser, the “Purchasing Parties”).
RECITALS
A.    Sellers presently conduct the Business.
B.    Sellers desire to sell, transfer and assign to Purchaser, and Purchaser,
for itself and behalf of its Affiliates, desires to acquire and assume from
Sellers, all of the Purchased Assets and Assumed Liabilities, all as more
specifically provided in this Agreement.
C.    The Selling Parties have approved their respective entry into this
Agreement and performance of their obligations under this Agreement.
D.    Certain terms used in this Agreement are defined in Section 1.1.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, the Parties hereby agree as follows:
Article I
DEFINITIONS
1.1    Definitions. For purposes of this Agreement, the following terms have the
meanings specified in this Section 1.1:
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract, or otherwise. For purposes of this Agreement, any
reference to an “Affiliate” of Sellers will specifically exclude each of the
businesses listed on Schedule 7.1(a).
“Business” means the business of Sellers as it has been conducted, as now
conducted, and as currently proposed to be conducted, including the direct
provision of temporary or permanent laborers or employees who provide general
labor, skilled labor, light industrial, event staffing, hospitality, and
disaster recovery services; provided, however, that “Business” will specifically
exclude the direct provision of employees who are information technology
professional staff or operating a vendor management services provider.

SE-246086    



--------------------------------------------------------------------------------




“Business Day” means any day of the year other than a Saturday or Sunday or any
day on which the Federal Reserve Bank of New York is closed.
“Closing Cash” means the amount of cash available for distribution at Closing as
set forth on Schedule 3.2.
“Closing Payments” means the payments set forth on Schedule 1(a).
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
“Code” means the Internal Revenue Code of 1986, as amended.
“Contract” means any written contract, agreement, indenture, note, bond,
mortgage, loan, instrument, lease, license, commitment, or other arrangement,
understanding, undertaking, commitment, or obligation.
“Core Purchaser Representations” means the representations and warranties of
Purchaser set forth in Sections 6.1 (Organization and Good Standing), 6.2
(Authorization of Agreement) and 6.5 (Financial Advisors).
“Core Seller Representations” means the representations and warranties of
Sellers set forth in Sections 5.1 (Organization and Good Standing; Capital
Structure), 5.2 (Authorization of Agreement, 5.8 (Taxes), 5.13 (Employee
Benefits), 5.24 (Financial Advisors), and 5.25 (Certain Payments).
“Credit Agreement” means the Third Amended and Restated Loan Agreement, dated
September 28, 2012, by and among Synovus, Seller Parent, MDT Staffing, MDT
Contracts, and Member (as such agreement has been amended, restated, modified,
renewed, extended, supplemented or replaced prior to the Closing Date).
“Custodian” means any receiver, trustee, assignee, liquidator, sequestrator, or
similar official under any bankruptcy Law.
“Documents” means all files, documents, instruments, papers, books, reports,
records, tapes, microfilms, photographs, letters, budgets, forecasts, ledgers,
journals, title policies, lists of past, present, or prospective customers,
supplier lists, regulatory filings, operating data and plans, technical
documentation (design specifications, functional requirements, operating
instructions, logic manuals, flow charts, etc), user documentation (installation
guides, user manuals, training materials, release notes, working papers, etc.),
marketing documentation (sales brochures, flyers, pamphlets, web pages, etc.),
and other similar materials related to the Business and the Purchased Assets, in
each case whether or not in electronic form.
“Employee” means all individuals who are employed or engaged by any Seller in
connection with the Business as of the date of this Agreement or who are hired
in respect of the Business after the date of this Agreement.
“Environmental Law” means any Law as now or hereafter in effect in any way
relating to the protection of human health and safety, the environment, or
natural resources, including the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. App. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.), the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal
Insecticide, Fungicide,

2



--------------------------------------------------------------------------------




and Rodenticide Act (7 U.S.C. § 136 et seq.), and the Occupational Safety and
Health Act (29 U.S.C. § 651 et seq.), as each has been or may be amended and the
regulations promulgated pursuant thereto.
“Environmental Permit” means any Permit required by Environmental Law for the
operation of the Business.
“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.
“Escrow Agent” means U.S. Bank, National Association.
“Escrow Agreement” means the Escrow Agreement, dated as of the Closing Date,
between Purchaser, Sellers, and Escrow Agent, which Agreement sets forth the
terms for the Indemnity Escrow Account, the Special Indemnity Account, and the
Working Capital Escrow Account.
“Excluded Contracts” means the Contracts set forth on Schedule 1(b).
“Former Employee” means all individuals who were employed or engaged by any
Seller in connection with the Business but who are no longer so employed or
engaged as of the date of this Agreement.
“Furniture and Equipment” means all furniture, fixtures, furnishings, machinery,
tools, equipment, vehicles, rolling stock, leasehold improvements, and other
tangible personal property of every kind owned, leased, or used by Sellers in
the conduct of the Business (wherever located, including customer locations),
including all artwork, desks, chairs, tables, Hardware, copiers, telephone lines
and numbers, fax machines and other telecommunication equipment, cubicles and
miscellaneous office furnishings, and supplies, together with any maintenance
records and other documents relating thereto.
“GAAP” means generally accepted accounting principles in the United States as of
the date of this Agreement.
“Governmental Body” means any government or governmental, administrative, or
regulatory body thereof, or political subdivision thereof, whether foreign,
federal, state, or local, or any agency, instrumentality, or authority thereof,
or any court or arbitrator (public or private).
“Hardware” means any and all computer and computer-related hardware, including
computers, file servers, facsimile servers, scanners, color printers, laser
printers, and networks.
“Hazardous Material” means any substance, material, or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic,” “pollutant,” “contaminant,” “radioactive,” or words
of similar meaning or effect, including petroleum and its by-products, asbestos,
polychlorinated biphenyls, radon, mold or other fungi, and urea formaldehyde
insulation.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
“Indebtedness” of any Person means, without duplication, (i) the principal,
accreted value, accrued and unpaid interest, prepayment and redemption premiums
or penalties (if any), unpaid fees or expenses, and other monetary obligations
in respect of (A) indebtedness of such Person for money borrowed and (B)
indebtedness evidenced by notes, debentures, bonds, or other similar instruments
for the payment of which such Person is responsible or liable; (ii) all
obligations of such Person issued or assumed as the deferred purchase price of
property, all conditional sale obligations of such Person, and all obligations
of such Person

3



--------------------------------------------------------------------------------




under any title retention agreement (but excluding trade accounts payable and
other accrued current liabilities arising in the Ordinary Course of Business,
other than the current liability portion of any indebtedness for borrowed
money); (iii) all obligations of such Person under leases required to be
capitalized in accordance with GAAP; (iv) all obligations of such Person for the
reimbursement of any obligor on any letter of credit, banker’s acceptance, or
similar credit transaction; (v) all obligations of such Person under interest
rate or currency swap transactions (valued at the termination value thereof);
(vi) the liquidation value, accrued and unpaid dividends, prepayment or
redemption premiums and penalties (if any), unpaid fees or expenses, and other
monetary obligations in respect of any redeemable preferred stock (or other
equity of such Person); (vii) all obligations of the type referred to in clauses
(i) through (vi) of any Persons for the payment of which such Person is
responsible or liable, directly or indirectly, as obligor, guarantor, surety, or
otherwise, including guarantees of such obligations; and (viii) all obligations
of the type referred to in clauses (i) through (vii) of other Persons secured by
(or for which the holder of such obligations has an existing right, contingent
or otherwise, to be secured by) any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person).
“Indemnification Agreement” means the Indemnification Agreement entered into on
the Closing Date by and among Purchaser and Synovus.
“Intellectual Property” means all right, title, and interest in or relating to
intellectual property, whether protected, created, or arising under the laws of
the United States or any other jurisdiction, including (i) all patents and
applications therefor, including all continuations, divisionals, and
continuations-in-part thereof and patents issuing thereon, along with all
reissues, reexaminations, and extensions thereof (collectively, “Patents”);
(ii) all trademarks, service marks, trade names, service names, brand names,
trade dress rights, logos, corporate names, trade styles, logos, and other
source or business identifiers and general intangibles of a like nature,
together with the goodwill associated with any of the foregoing, along with all
applications, registrations, renewals, and extensions thereof (collectively,
“Marks”); (iii) all Internet domain names; (iv) all copyrights and all mask
work, database, and design rights, whether or not registered or published, all
registrations and recordations thereof, and all applications in connection
therewith, along with all reversions, extensions and renewals thereof
(collectively, “Copyrights”); (v) trade secrets and other proprietary
confidential information (“Trade Secrets”); (vi) all other intellectual property
rights arising from or relating to Technology; and (vii) all Contracts granting
any right relating to or under the foregoing.
“Intellectual Property Licenses” means (i) any grant by Sellers to another
Person of any right relating to or under the Purchased Intellectual Property and
(ii) any grant by another Person to Sellers of any right relating to or under
any third Person’s Intellectual Property.
“IRS” means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of Treasury.
“Knowledge of Sellers” means the actual knowledge, after due inquiry, of the
Member, David Gerstner, Milana M. Milosh, Jodi L. Hon, Yohama C. (Joey) Guarino,
and Vincent J. Lombardo.
“Law” means any foreign, federal, state, or local law (including common law),
statute, code, ordinance, rule, regulation, Order, or other requirement.
“Legal Proceeding” means any judicial, administrative, or arbitral action, suit,
mediation, investigation, inquiry, proceeding, or claim (including any
counterclaim) by or before a Governmental Body.
“Liability” means any debt, loss, damage, adverse claim, fine, penalty,
liability, or obligation (whether direct or indirect, known or unknown, asserted
or unasserted, absolute or contingent, accrued or

4



--------------------------------------------------------------------------------




unaccrued, matured or unmatured, determined or determinable, disputed or
undisputed, liquidated or unliquidated, or due or to become due, and whether in
contract, tort, strict liability, or otherwise), including all costs and
expenses relating thereto (including all fees, disbursements, and costs of
investigation and expenses of legal counsel, experts, engineers, and
consultants).
“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, easement,
servitude, proxy, voting trust or agreement, transfer restriction under any
equity holder or similar agreement, encumbrance, or any other restriction or
limitation whatsoever.
“Material Adverse Effect” means any result, occurrence, fact, change, event, or
effect (whether or not constituting a breach of a representation, warranty, or
covenant set forth in this Agreement) that, individually or in the aggregate
with any such other results, occurrences, facts, changes, events, or effects, is
or could reasonably be expected to be materially adverse to (i) any Seller’s or
the Business’s historical or near-term or long-term projected business,
operations, assets, liabilities, condition (financial or otherwise), or results
of operations; (ii) the ability of any of the Selling Parties to perform their
duties under this Agreement or the Seller Documents; or (iii) the ability of
Purchaser to operate the Business immediately after the Closing substantially in
the manner as the Business was operated by Sellers immediately prior to the
Closing; provided, however, that “Material Adverse Effect” will not include any
change or effect that results from (i) changes in Law or interpretations
thereof, or regulatory policy or interpretation, by any Governmental Body so
long as such change does not have a disproportionate effect on any Seller or the
Business, (ii) changes in applicable accounting rules or principles, including
changes in GAAP, so long as such change does not have a disproportionate effect
on any Seller or the Business, (iii) changes in general economic conditions, and
events or conditions generally affecting the industries in which the Sellers
operate, so long as such change does not have a disproportionate effect on any
Seller or the Business, (iv) national or international hostilities, acts of
terror or acts of war, (v) compliance by Sellers with the terms of, or the
taking of any action contemplated or permitted by, this Agreement, or (vi) the
announcement or pendency of any of the Transactions. For the avoidance of doubt,
the terms “material,” “materially” and “materiality” as used in this Agreement
with an initial lower case “m” will have their respective customary and ordinary
meanings, without regard to the meaning ascribed to Material Adverse Effect.
“Order” means any order, injunction, judgment, doctrine, decree, ruling, writ,
assessment, or arbitration award of a Governmental Body.
“Ordinary Course of Business” means the ordinary and usual course of normal
day-to-day operations of the Business, as conducted by Sellers, through the date
of this Agreement consistent with past practice.
“Party” or “Parties” means the party or parties to this Agreement.
“Permits” means any approvals, authorizations, consents, licenses,
registrations, variances, permits, or certificates granted by or obtained from a
Governmental Body and applications therefor and renewals thereof.
“Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way, and encumbrances disclosed in policies of title
insurance that have been delivered to Purchaser; (ii) statutory liens for
current Taxes, assessments, or other governmental charges not yet due and
payable or the amount or validity of which is being contested in good faith by
appropriate proceedings, provided an appropriate reserve has been established
therefor in the Financial Statements in accordance with GAAP; (iii) mechanics’,
carriers’, workers’, and repairers’ Liens arising or incurred in the Ordinary
Course of Business that are not material to the business, operations, and
financial condition of the Sellers Property so encumbered and that are not
resulting from a breach, default, or violation by any Seller of any Contract or
Law; and (iv) zoning,

5



--------------------------------------------------------------------------------




entitlement, and other land use and environmental regulations by any
Governmental Body, provided that such regulations have not been violated.
“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body, or other entity.
“Potential Loss” means the discovery by a Party that a representation or
warranty of another Party contained in this Agreement was not true in all
respects when made and such inaccuracy may result in a Loss to such discovering
Party.
“Promissory Note” means the Promissory Note, dated as of the Closing Date, made
by Purchaser Parent as borrower with Synovus as lender.
“Purchased Contracts” means all Contracts related to the Business, including all
Contracts listed on Section 5.12(a) of the Seller Disclosure Schedule, other
than the Excluded Contracts.
“Purchased Intellectual Property” means all Intellectual Property owned by
Sellers related to or used in connection with the Business.
“Purchased Technology” means all Technology owned by Sellers related to or used
in connection with the Business.
“Related Persons” means (i) all officers, managers, equity holders, and other
Persons in charge of a principal business unit or division of Sellers; and (ii)
all Affiliates of any of the individuals listed in clauses (i).
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, deposit, dumping, emptying, disposal, discharge, dispersal, leaching,
or migration into the indoor or outdoor environment or into or out of any
property.
“Remedial Action” means all actions, including any capital expenditures,
undertaken to (i) clean up, remove, treat, or in any other way address any
Hazardous Material; (ii) prevent the Release or threat of Release or minimize
the further Release of any Hazardous Material so it does not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment; (iii) perform pre-remedial studies and investigations or
post-remedial monitoring and care; or (iv) to correct a condition of
noncompliance with Environmental Laws.
“Securities Act” means the Securities Act of 1933, as amended.
“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models, and methodologies, whether in
source code or object code; (ii) databases and compilations, including any and
all data and collections of data, whether machine readable or otherwise;
(iii) descriptions, flow-charts and other work product used to design, plan,
organize, and develop any of the foregoing, screens, user interfaces, report
formats, firmware, development tools, templates, menus, buttons, and icons; and
(iv) all documentation, including user manuals and other training documentation
related to any of the foregoing.
“Subsidiary” means any Person of which (i) a majority of the outstanding share
capital, voting securities, or other equity interests are owned, directly or
indirectly, by a Seller or (ii) any Seller is entitled,

6



--------------------------------------------------------------------------------




directly or indirectly, to appoint a majority of the board of directors or
managers or comparable supervisory body of such Person.
“Synovus” means Synovus Bank, a Georgia banking corporation.
“Synovus Debt” means any and all Indebtedness of Sellers outstanding under the
Credit Agreement other than the Traina Loan (as defined in the Credit
Agreement), including any and all amounts outstanding under the MDT Term Loan
(as defined in the Credit Agreement) and the MDT Revolving Loan (as defined in
the Credit Agreement).
“Target Working Capital” means $22,500,000.
“Tax” or “Taxes” means (i) any federal, state, local, or foreign taxes, charges,
fees, imposts, levies, or other assessments, including all net income, gross
receipts, capital, sales, use, ad valorem, value added, transfer, franchise,
profits, inventory, capital stock, license, withholding, payroll, employment,
social security, unemployment, excise, severance, stamp, occupation, property,
and estimated taxes, customs duties, fees, assessments, and charges of any kind
whatsoever; (ii) any interest, penalties, fines, additions to tax, or additional
amounts imposed by any Taxing Authority in connection with any item described in
clause (i); and (iii) any liability in respect of any items described in
clauses (i) or (ii) payable by reason of Contract, assumption, transferee
liability, operation of law, Treasury Regulation section 1.1502-6(a) (or any
predecessor or successor thereof or any analogous or similar provision of law),
or otherwise.
“Taxing Authority” means the IRS and any other Governmental Body responsible for
the administration of any Tax.
“Tax Return” means any return, report, or statement required to be filed with
respect to any Tax (including any elections, declarations, schedules, or
attachments thereto and any amendment thereof), including any information
return, claim for refund, amended return, or declaration of estimated Tax, and
including, where permitted or required, combined, consolidated, or unitary
returns for any group of entities that includes any Seller or any of its
Affiliates.
“Technology” means, collectively, (i) all Software, information, designs,
formulae, algorithms, procedures, methods, techniques, ideas, know-how, research
and development, technical data, programs, subroutines, tools, materials,
specifications, processes, inventions (whether patentable or unpatentable and
whether or not reduced to practice), apparatus, creations, improvements, works
of authorship, and other similar materials; (ii) all recordings, graphs,
drawings, reports, analyses, writings, and other tangible embodiments of the
items listed in clause (i) in any form whether or not specifically listed in
this definition; and (iii) all related technology that are used in, incorporated
in, embodied in, displayed by, or relate to, or are used in connection with any
of the items listed in clause (i) or (ii).
“Transaction Expenses” means all of the fees and expenses of Sellers payable in
connection with the Transactions, including (i) fees and expenses of counsel,
advisors, brokers, investment banks, accountants, actuaries, and experts engaged
by or on behalf of any Seller and (ii) any amounts payable to any Employee or
Former Employee resulting from or arising out of the consummation of the
Transactions (such as severance, termination, change of control, or success
bonuses).
“Transactions” means the transactions contemplated by this Agreement.
“Transferred Employees” means those Employees who are listed on Schedule 1(c).

7



--------------------------------------------------------------------------------




“Transition Services Agreement” means the Transition Services Agreement, dated
as of the Closing Date, by and between Seller Parent and Purchaser Parent.
“Treasury Regulations” means the regulations promulgated under the Code.
“Unpresented Checks” means checks issued by Sellers and removed from Sellers’
accounts payable, but that have not yet been presented and paid.
“Unpresented Check Adjustment” means $1,995,386.00.
“Unpresented Check Holdback” means $200,000.00.
“Vehicle Leases” means those vehicle leases of Sellers which are listed on
Schedule 1(d).
“WARN” means the Worker Adjustment and Retraining Notification Act of 1988, as
amended, and any similar state or local law or ordinance.
1.2    Terms Defined Elsewhere in this Agreement. For purposes of this
Agreement, the following terms have the meanings given in the sections
indicated:
Term
Section
Actual Additional Unpresented Check Amount
3.5
Agreed Principles
3.3(b)
Agreement
Introductory Paragraph
Assumed Liabilities
2.3
Balance Sheet
5.4(a)
Balance Sheet Date
5.4(a)
Base Purchase Price
3.1
Cap
10.4(b)
Closing
Article IV
Closing Date
Article IV
Closing Statement
3.3(b)
Closing Working Capital
3.3(b)
Confidential Information
7.1(c)
Continuing Support Obligations
7.6(c)
Copyrights
1.1 (in Intellectual Property definition)
Deductible
10.4(a)
DRS
Introductory Paragraph
Effective Time
Article IV
Employee Benefit Plans
5.13(a)
ERISA Affiliate
5.13(a)
ERISA Affiliate Plan
5.13(b)
Estimated Closing Working Capital
3.3(a)
Estimated Closing Working Capital Payment
3.3(a)


8



--------------------------------------------------------------------------------




Term
Section
Excluded Assets
2.2
Excluded Liabilities
2.4
Final Working Capital
3.3(f)
Financial Statements
5.4(a)
General Survival Period
10.1
Guarantee
Article XII
Indemnity Escrow Account
10.5(a)
Indemnity Escrow Amount
10.5(a)
Independent Accountant
3.3(d)
Leased Real Property or Properties
5.9(a)
Loss
10.2(a)
Marks
1.1 (in Intellectual Property definition)
Material Contracts
5.12(a)
Member
Introductory Paragraph
Multiemployer Plan
5.13(a)
MDT Contracts
Introductory Paragraph
MDT Staffing
Introductory Paragraph
Net Working Capital
3.3(b)
Nonassignable Assets
2.5(c)
Obligations
Article XII
Patents
1.1 (in Intellectual Property definition)
Periodic Taxes
11.2
Personal Property Leases
5.10(b)
Purchased Assets
2.1
Purchaser
Introductory Paragraph
Purchaser Disclosure Schedule
Article VI (in introduction)
Purchaser Documents
6.2
Purchaser Indemnified Parties
10.2(a)
Purchaser Parent
Introductory Paragraph
Purchasing Party or Parties
Introductory Paragraph
Qualified Plans
5.13(c)
Real Property Lease(s)
5.9(a)
Restricted Business
7.1(a)
Seller Disclosure Schedule
Article V (in introduction)
Seller Documents
5.2
Seller Indemnified Parties
10.2(b)
Seller Marks
7.4
Seller Parent
Introductory Paragraph
Selling Party or Parties
Introductory Paragraph
Seller Permits
5.16(b)
Sellers
Introductory Paragraph


9



--------------------------------------------------------------------------------




Term
Section
Significant Customer
5.20(a)
Special Indemnity Escrow Account
10.5(b)
Special Indemnity Escrow Amount
10.5(b)
Special Indemnity Unresolved Claims
10.5(b)
Support Obligations
7.6(a)
Survival Period
10.1
Third Party Claim
10.3(b)
Total Consideration
3.1
Trade Secrets
1.1 (in Intellectual Property definition)
Transfer Taxes
11.1
Unresolved Claims
10.5(a)
Working Capital Escrow Account
3.4
Working Capital Escrow Amount
3.4



ARTICLE II    
PURCHASE AND SALE OF ASSETS; ASSUMPTION OF LIABILITIES
2.1    Purchase and Sale of Assets. On the terms and subject to the conditions
set forth in this Agreement, Purchaser purchases, acquires and accepts from
Sellers, and Sellers sell, transfer, assign, convey, and deliver to Purchaser,
all of Sellers’ right, title, and interest in, to, and under the Purchased
Assets, free and clear of all Liens except for Permitted Exceptions. “Purchased
Assets” means all of the business, assets, properties, contractual rights,
goodwill, going concern value, rights, and claims of Sellers, wherever situated
and of whatever kind and nature, real or personal, tangible or intangible,
whether or not reflected on the books and records of Sellers (other than the
Excluded Assets), including each of the following assets:
(a)    all accounts receivable, notes receivable, and other receivables of
Sellers;
(b)    all inventory and supplies, including raw materials, work in progress,
finished goods, manufacturing supplies, office supplies, packaging, and related
materials;
(c)    all tangible personal property, including Furniture and Equipment;
(d)    all deposits (including customer deposits and security for rent,
electricity, telephone, or otherwise), claims for refunds, prepaid charges and
expenses (including any prepaid rent) rights of offset in respect of any of the
foregoing, and all retentions or holdbacks of Sellers, including those set forth
on Schedule 2.1(d);
(e)    all rights of Sellers under each Real Property Lease, together with all
improvements, fixtures, and other appurtenances thereto and rights in respect
thereof;
(f)    the Purchased Intellectual Property and the Purchased Technology,
including all goodwill associated therewith, licenses and sublicenses granted
and obtained with respect thereto, and rights thereunder, remedies against
infringement thereof, and rights to protection of interests therein under the
laws of all jurisdictions, leases, subleases, and rights thereunder;

10



--------------------------------------------------------------------------------




(g)    all rights of Sellers under the Purchased Contracts, including all claims
or causes of action with respect to the Purchased Contracts;
(h)    all Documents that are related to the Business, including Documents
relating to products, services, marketing, advertising, promotional materials,
Purchased Intellectual Property, Purchased Technology, customer files and
documents (including credit information), lists of present and former customers,
supplier lists, records, literature, and correspondence, whether or not
physically located on any of the premises referred to in clause (e) above;
(i)    all Permits, including Environmental Permits, used by Sellers in the
Business (which includes all Permits necessary to conduct the Business as
currently conducted) and all rights and incidents of interest therein;
(j)    all rights of Sellers under non-disclosure or confidentiality,
non-compete, or non-solicitation agreements, assignment agreements, or similar
agreements with Former Employees, Employees, or agents of Sellers or with third
parties, to the extent such agreements are assignable;
(k)    all claims, deposits, prepayments, refunds, causes of action, choses in
action, rights of recovery, rights of set off, and rights of recoupment relating
to the Purchased Assets or the Assumed Liabilities, whether liquidated or
unliquidated, fixed or contingent;
(l)    all rights of Sellers under or pursuant to all warranties,
representations, and guarantees;
(m)    all third-party workers’ compensation proceeds and collateral associated
therewith and rights thereto relating to the workers’ compensation policies of
Sellers for the period commencing on February 14, 2012 and ending on February
13, 2013, in any case irrespective of whether any such proceeds or collateral
relate to the period prior to or after the Closing Date; and
(n)    all goodwill and other intangible assets associated with the Business,
including the goodwill associated with the Purchased Intellectual Property.
2.2    Excluded Assets. Nothing herein contained will be deemed to sell,
transfer, assign, or convey the Excluded Assets to Purchaser, and Sellers retain
all right, title, and interest to, in, and under the Excluded Assets. “Excluded
Assets” means each of the following assets and only the following assets:
(a)    the Excluded Contracts;
(b)    all equity or ownership interests in any Seller or any Subsidiary;
(c)    all Employee Benefit Plans and assets attributable thereto;
(d)    all Hardware listed on Schedule 2.2(d); and
(e)    any assets related to any insurance policy of any Seller in effect prior
to February 14, 2012; and
(f)    the assets set forth on Schedule 2.2(f).

11



--------------------------------------------------------------------------------




2.3    Assumption of Liabilities. On the terms and subject to the conditions set
forth in this Agreement, Purchaser assumes only the following liabilities of the
Selling Parties (collectively, the “Assumed Liabilities”):  
(a)    all Liabilities of Sellers under the Purchased Contracts that arise out
of or relate to the period from and after the Closing Date;
(b)    all trade accounts payable and accrued expenses (including payroll, Taxes
related to payroll, sales commissions, bonuses, and similar payments, in each
case accrued through the Closing Date) of Sellers that were both incurred in the
Ordinary Course of Business and are listed on Schedule 2.3(b); provided that,
for clarification, all such accrued expenses payable to Employees will be paid
by Purchaser to Sellers, and then paid to Employees through Sellers’ payroll
system in accordance with the Transition Services Agreement;
(c)    all Liabilities of Sellers under each of the Real Property Leases that
arise out of or relate to the period from and after the Closing Date;
(d)    all Liabilities of the Member under each of the Permits, bonds and
guarantees listed on Schedule 2.3(d) (in each case that are not terminated,
released or replaced at or before Closing by Purchaser) that arise out of or
relate to the period from and after the Closing Date;
(e)    all Liabilities in respect of any pending or threatened Legal Proceeding
set forth Schedule 2.3(e);
(f)    all Liabilities in respect of any workers’ compensation claims against
Sellers that relate to the period commencing on February 14, 2012 and ending on
February 13, 2013, irrespective of whether such claims are made prior to or
after the Closing;
(g)    all Liabilities of Sellers under each of the Vehicle Leases that arise
out of or relate to the period from and after the Closing Date; and
(h)    Unpresented Checks.
2.4    Excluded Liabilities. Notwithstanding any provision herein to the
contrary, Purchaser does not assume, succeed to, become liable for, become
subject to, or become obligated for, nor are the Purchased Assets subject to,
any Excluded Liabilities. Sellers will timely perform, satisfy and discharge in
accordance with their respective terms all Excluded Liabilities. “Excluded
Liabilities” means all Liabilities of Sellers arising out of, relating to, or
otherwise in respect of the Business on or before the Closing Date and all other
Liabilities of Sellers other than the Assumed Liabilities, including the
following Excluded Liabilities:
(a)    all Liabilities in respect of any products sold or services performed by
Sellers on or before the Closing Date;
(b)    all Environmental Costs and Liabilities, to the extent arising out of or
otherwise related to (i) the ownership or operation by Sellers of (A) the Leased
Real Property (or any condition thereon) on or prior to the Closing Date
(including (1) the Release or continuing Release (if existing as of the Closing)
of any Hazardous Material, regardless of by whom or (2) any noncompliance with
Environmental Laws); (B) the Business on or prior to the Closing Date; (C) the
Excluded Assets or any other real property formerly owned, operated, leased, or
otherwise used by Sellers, or (ii) from the offsite transportation, storage
disposal,

12



--------------------------------------------------------------------------------




treatment, or recycling of Hazardous Material generated by and taken offsite by
or on behalf of Sellers prior to and through the Closing Date;
(c)    except to the extent specifically provided in Article VIII, all
Liabilities arising out of, relating to, or with respect to (i) the employment
or performance of services, or termination of employment or performance of
services, or any decision not to employ or engage the performance of services,
by Sellers or any of their Affiliates of or by any individual; or (ii) any
Employee Benefit Plan;
(d)    except as otherwise set forth in Section 2.3, all Liabilities arising out
of, under, or in connection with Contracts that are not Purchased Contracts and,
with respect to Purchased Contracts, Liabilities in respect of or accruing under
such Contracts with respect to any period prior to Closing;
(e)    all Liabilities arising out of, under, or in connection with any
Indebtedness or any Transaction Expenses of Sellers;
(f)    all Liabilities for (i) Transfer Taxes allocable to Sellers pursuant to
Section 11.1, (ii) Taxes of Sellers or any Subsidiaries or Affiliates thereof,
and (iii) Taxes that relate to the Purchased Assets or the Assumed Liabilities
allocable to Sellers pursuant to Section 11.2;
(g)    all Liabilities in respect of any pending or threatened Legal Proceeding,
or any claim arising out of, relating to, or otherwise in respect of the
operation of the Business to the extent such Legal Proceeding or claim relates
to such operation on or prior to the Closing Date, including those matters set
forth on Schedule 2.4(g), but specifically excluding those Legal Proceedings set
forth on Schedule 2.3(e);
(h)    all Liabilities relating to any dispute with any client or customer of
the Business existing as of the Closing Date or based upon, relating to, or
arising out of events, actions, or failures to act prior to the Closing Date;
(i)    all Liabilities relating to any right or claim of any Person to receive
any proceeds from the Transactions;
(j)    any Liabilities related to any insurance policy of any Seller in effect
prior to February 14, 2012; and
(k)    all Liabilities relating to the Excluded Assets.
2.5    Further Conveyances and Assumptions; Consent of Third Parties.
(a)    Following the Closing and except as prohibited by Law, Sellers will, or
will cause their Affiliates to, make available to Purchaser such data in
personnel records of Transferred Employees, or any other Employees who are hired
by Purchaser or its Affiliates in connection with the Transactions, as is
reasonably necessary for Purchaser to transition such Transferred Employees or
such other Employees into Purchaser’s records.
(b)    Following the Closing, Sellers and Purchaser will, and will cause their
respective Affiliates to, execute, acknowledge, and deliver all such further
conveyances, notices, assumptions, releases, and aquittances and such other
instruments, and will take such further actions, as may be necessary or
appropriate to assure fully to Purchaser and its respective successors or
assigns, all of the properties, rights, titles, interests, estates, remedies,
powers and privileges intended to be conveyed to Purchaser under this Agreement
and the Seller Documents and to assure fully to Sellers and their Affiliates and
their successors

13



--------------------------------------------------------------------------------




and assigns, the assumption of the Liabilities and obligations intended to be
assumed by Purchaser under this Agreement and the Seller Documents, and to
otherwise make effective the Transactions.
(c)    Nothing in this Agreement nor the consummation of the Transactions will
be construed as an attempt or agreement to assign any Purchased Asset, including
any Contract, Permit, certificate, approval, authorization or other right, that,
by its terms or by Law, is nonassignable without the consent of a third party or
a Governmental Body or is cancelable by a third party in the event of an
assignment (“Nonassignable Assets”) unless and until such consent will have been
obtained. Sellers will, and will cause their Affiliates to, use their best
efforts to cooperate with Purchaser at its request in endeavoring to obtain such
consents promptly. To the extent permitted by applicable Law, in the event
consents to the assignment thereof cannot be obtained, such Nonassignable Assets
will be held, as of and from the Closing Date, by Sellers or the applicable
Affiliates of Sellers in trust for Purchaser and the covenants and obligations
thereunder will be performed by Purchaser in the applicable Seller’s or such
Affiliate’s name and all benefits and obligations existing thereunder will be
for Purchaser’s account. Sellers will take or cause to be taken at Sellers’
expense such actions as Purchaser may reasonably request so as to provide
Purchaser with the benefits of the Nonassignable Assets and to effect collection
of money or other consideration that becomes due and payable under the
Nonassignable Assets, and Sellers or the applicable Affiliates of Sellers will
promptly pay over to Purchaser all money or other consideration received by any
of them in respect of all Nonassignable Assets. As of and from the Closing Date,
each Seller, on behalf of itself and its Affiliates, authorizes Purchaser, to
the extent permitted by applicable Law and the terms of the Nonassignable
Assets, at Purchaser’s expense, to perform all of the obligations and receive
all of the benefits of such Seller or its Affiliates under the Nonassignable
Assets and appoints Purchaser its attorney-in-fact to act in its name on its
behalf or in the name of the applicable Affiliate of such Seller and on such
Affiliate’s behalf with respect thereto.
2.6    Bulk-Sales Laws. Purchaser hereby waives compliance by Sellers with the
requirements and provisions of any “bulk-transfer” Laws of any jurisdiction that
may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Purchaser; provided that the Sellers will (a) pay and
discharge when due or to contest or litigate all claims of creditors that are
asserted against Purchaser or the Purchased Assets by reason of such
noncompliance, (b) indemnify, defend and hold harmless Purchaser from and
against any and all such claims in the manner provided in Article X, and (c)
take promptly all necessary action to remove any Lien that is placed on the
Purchased Assets by reason of such noncompliance.
2.7    Allocation of Total Consideration. The Total Consideration plus other
amounts treated as consideration for federal income tax purposes will be
allocated among the Purchased Assets and the covenants described in Article VII
as set forth on Schedule 2.7. Purchaser and Sellers will agree in good faith to
revisions of such allocation to reflect any purchase price adjustments and, to
the extent required by applicable Law, file amended Tax Returns consistent with
such revised allocation. Schedule 2.7 has been prepared in accordance with
Section 1060 of the Code and the applicable Treasury Regulations. All Tax
Returns and reports filed by Purchaser and Sellers will be prepared consistently
with such allocation (including any revisions in accordance with this Section)
and will refrain from taking any position (whether in audits, Tax Returns or
otherwise) or any other action inconsistent with such allocation, except as
otherwise required by a final and non-appealable decision or other Order by any
court of competent jurisdiction or by a final closing agreement or accepted
offer in compromise under Sections 7121 or 7122 of the Code.
2.8    Proration of Certain Expenses. Except as otherwise provided in
Section 11.2 with respect to Taxes, all rents and other payments (including any
prepaid amounts) due under the Real Property Leases and any other leases
constituting part of the Purchased Assets will be prorated between Sellers, on
the one hand, and Purchaser, on the other hand, as of the Closing Date. Sellers
will be responsible for all rents

14



--------------------------------------------------------------------------------




(including any percentage rent, and additional rent and any accrued tax and
operating expense reimbursements and escalations), charges, and other payments
of any kind accruing during any period under the Real Property Leases or any
such other leases up to and including the Closing Date. Purchaser will be
responsible for all such rents, charges, and other payments accruing during any
period under the Real Property Leases or any such other leases after the Closing
Date. Purchaser will pay the full amount of any invoices received by it and will
submit a request for reimbursement to Sellers for Sellers’ share of such
expenses, and Sellers will pay the full amount of any invoices received by it,
and Purchaser will reimburse Sellers for Purchaser’s share of such expenses.
2.9    Receivables. Sellers will provide reasonable assistance to Purchaser in
the collection of accounts receivable of Sellers as set forth in the Transition
Services Agreement. If any Seller receives payment in respect of accounts
receivable that are included in the Purchased Assets, then such Seller will
promptly forward such payment to Purchaser.
ARTICLE III    
CONSIDERATION
3.1    Consideration. The aggregate consideration for the Purchased Assets is
(a) $48,000,000.00 (the “Base Purchase Price”) plus (b) the Estimated Closing
Working Capital Payment (which is subject to adjustment after Closing as
provided in Section 3.3) less (c) the Unpresented Check Adjustment plus (d) the
assumption of the Assumed Liabilities. The product of items (a), (b), (c), and
(d), as may be adjusted hereunder, is referred to as the “Total Consideration”.
3.2    Closing Cash. On the Closing Date, Purchaser paid to Seller Parent the
Closing Cash (1) less the Indemnity Escrow Amount, (2) less the Special
Indemnity Escrow Amount, (3) less the Working Capital Escrow Amount, (4) less
the Closing Payments, and (5) less the Unpresented Check Holdback, by wire
transfer of immediately available funds, as such calculation of the Closing Cash
is set forth on Schedule 3.2.
3.3    Closing Cash Adjustment.
(l)    Prior to the execution of this Agreement, Seller Parent delivered to
Purchaser an estimate of Closing Working Capital (“Estimated Closing Working
Capital”), and the applicable Closing Cash reflects the amount by which the
Estimated Closing Working Capital exceeded the Target Working Capital, as set
forth on Schedule 3.3(a) (the “Estimated Closing Working Capital Payment”).
(m)    As promptly as practicable, but no later than sixty (60) days after the
Closing Date, Purchaser will cause to be prepared and delivered to Seller Parent
the Closing Statement (as defined below) and a certificate based on such Closing
Statement setting forth Purchaser’s calculation of the Closing Working Capital.
The closing statement (the “Closing Statement”) will present the Net Working
Capital immediately prior to the Closing Date (“Closing Working Capital”). “Net
Working Capital” means an amount equal to Sellers’ (i) accounts receivable net
of bad debt reserve, plus prepaid expenses and other current assets, minus (ii)
accounts payable, accrued payroll, accrued expenses, refunds due, 401k employee
withholding payable, SUTA and State withholding and local taxes payable, sales
taxes payable, FICA-FIT taxes payable, FUTA taxes payable, garnished wages/child
support, workers compensation insurance and deferred rent liability, in each
case immediately prior to the Closing Date as determined in accordance with the
illustrative example and the accounting principles set forth on Schedule 3.3(b)
(the “Agreed Principles”). For purposes of Purchaser’s calculation of Closing
Working Capital pursuant to this Section 3.3(b), Purchaser agrees that Purchaser
will not challenge the methodology utilized by Seller Parent in Seller Parent’s
calculation of

15



--------------------------------------------------------------------------------




Closing Working Capital so long as Seller Parent’s calculation of Closing
Working Capital is in accordance with this Agreement and Seller Parent’s
historical methodology consistently applied.
(n)    If Seller Parent disagrees with Purchaser’s calculation of the Closing
Working Capital delivered pursuant to Section 3.3(b), Seller Parent may, within
thirty (30) days after delivery of the Closing Statement, deliver a notice to
Purchaser disagreeing with such calculation and setting forth Seller Parent’s
calculation of such amount. Any such notice of disagreement will specify those
items or amounts as to which Seller Parent disagrees, and Seller Parent and the
other Sellers will be deemed to have agreed with all other items and amounts
contained in the Closing Statement and the calculation of Closing Working
Capital delivered pursuant to Section 3.3(b). If Seller Parent does not deliver
a notice of disagreement within the 30-day period specified in the first
sentence of this Section 3.3(c), then Seller Parent and the other Sellers will
be deemed to have agreed to the Closing Statement.
(o)    If a notice of disagreement is duly delivered pursuant to
Section 3.3(c)), Purchaser and Seller Parent will, during the thirty (30) days
following such delivery, use their commercially reasonable efforts to reach
agreement on the disputed items or amounts in order to determine, as may be
required, the amount of Closing Working Capital, which amount will not be less
than the amount thereof shown in Purchaser’s calculation delivered pursuant to
Section 3.3(b) nor more than the amount thereof shown in Seller Parent’s
calculation delivered pursuant to Section 3.3(c). If the Parties so resolve all
disputes, the computation of Closing Working Capital, as amended to the extent
necessary to reflect the resolution of the dispute, will be conclusive and
binding on the Parties. If during such period, Purchaser and Seller Parent are
unable to reach an agreement, they will promptly thereafter cause an independent
“Big 4” accounting firm, which will be mutually agreed upon by Purchaser and
Seller Parent(or if such a firm is unable or unwilling to accept its mandate, an
independent accounting firm to be mutually agreed upon by Purchaser and Seller
Parent) (such independent “Big 4” accounting firm or such other independent
accounting firm, as the case may be, the “Independent Accountant”) to review
this Agreement and the disputed items or amounts for the purpose of calculating
Closing Working Capital (it being understood that in making such calculation,
the Independent Accountant will be functioning as an expert and not as an
arbitrator). In making such calculation, the Independent Accountant will
consider only those items or amounts in the Closing Statement and Seller
Parent’s calculation of Closing Working Capital as to which Seller Parent has
disagreed. The Independent Accountant will deliver to Purchaser and Seller
Parent, as promptly as practicable (but in any case no later than thirty (30)
days from the date of engagement of the Independent Accountant), a report
setting forth such calculation. Such report will be final and binding upon
Purchaser and Sellers. The fees, costs, and expenses of the Independent
Accountant’s review and report will be allocated to and borne by Purchaser and
Sellers based on the inverse of the percentage that the Independent Accountant’s
determination (before such allocation) bears to the total amount of the total
items in dispute as originally submitted to the Independent Accountant. For
example, should the items in dispute total in amount to $1,000 and the
Independent Accountant awards $600 in favor of Sellers’ position, 60% of the
costs of its review would be borne by Purchaser and 40% of the costs would be
borne by Sellers.
(p)    Purchaser and Sellers will, and will cause their respective
representatives to, cooperate and assist in the preparation of the Closing
Statement and the calculation of the Closing Working Capital and in the conduct
of the review referred to in this Section 3.3, including the making available to
the extent necessary of books, records, work papers, and personnel.
(q)    If Estimated Closing Working Capital exceeds Final Working Capital,
Purchaser and Seller Parent will proceed in accordance with Section 3.4. If
Final Working Capital exceeds Estimated Closing Working Capital, Purchaser will
pay to Seller Parent on behalf of all Sellers the amount of such excess as an
adjustment to the Total Consideration. “Final Working Capital” means Closing
Working Capital

16



--------------------------------------------------------------------------------




(i) as shown in Purchaser’s calculation delivered pursuant to Section 3.3(b) if
no notice of disagreement with respect thereto is duly delivered pursuant to
Section 3.3(c) or (ii) if such a notice of disagreement is delivered, (A) as
agreed by Purchaser and Seller Parent pursuant to Section 3.3(d) or (B) in the
absence of such agreement, as shown in the Independent Accountant’s calculation
delivered pursuant to Section 3.3(d); provided that in no event will Final
Working Capital be more than Seller Parent’s calculation of Closing Working
Capital delivered pursuant to Section 3.3(c) or less than Purchaser’s
calculation of Closing Working Capital delivered pursuant to Section 3.3(b).
(r)    If Purchaser is required to make any payment pursuant to Section 3.3(f),
it will make such payment within three (3) Business Days after the Final Working
Capital has been determined by wire transfer by Purchaser of immediately
available funds to the account of Seller Parent as may be designated in writing
by Seller Parent. No interest will be paid on any payment to be made pursuant to
this Section 3.3.
3.4    Working Capital Escrow. On the Closing Date, Purchaser will, on behalf of
Sellers, pay to the Escrow Agent, as agent to Purchaser and Sellers, in
immediately available funds, to the account designated by the Escrow Agent (the
“Working Capital Escrow Account”), an amount equal to $500,000 (the “Working
Capital Escrow Amount”), in accordance with the terms of this Agreement and the
Escrow Agreement. Any payment Sellers are obligated to make to Purchaser
pursuant to Section 3.3 will be paid: (i) first, to the extent the Working
Capital Escrow Amount is sufficient, by release of funds to Purchaser from the
Working Capital Escrow Account by the Escrow Agent within five (5) Business Days
after the date written instructions are delivered by Purchaser to Escrow Agent
and the Escrow Agent will accordingly reduce the Working Capital Escrow Amount
and, (ii) second, to the extent the Working Capital Escrow Amount is
insufficient to pay any remaining sums due, then the Selling Parties will pay
all of such additional sums due and owing to Purchaser by wire transfer of
immediately available funds within five (5) Business Days after the date of
delivery of such written instructions. In the event the Selling Parties breach
their obligation to pay any amount hereunder, Purchaser may proceed against any
securities or other property owned by such Selling Parties and the Selling
Parties agree to take any and all action, including granting any powers of
attorney or other authorizations, to permit such recourse. Within five (5) days
following the release of funds from the Working Capital Escrow Account in
accordance with clause (i) above or, if no such release is required, upon
receipt of written instructions from Purchaser, the Escrow Agent will release
any remaining Working Capital Escrow Amount to Sellers.
3.5    Additional Unpresented Checks. As soon as possible after the Closing, but
no later than sixty (60) days after the Closing Date, Sellers will deliver to
Purchaser a list setting forth each of the Unpresented Checks as of the Closing,
which list will include the amounts of each such check and the total amount of
Unpresented Checks as of Closing (such total amount, the “Actual Unpresented
Check Amount”). If the Actual Unpresented Check Amount is less than the
Unpresented Check Adjustment, Purchaser will pay such difference plus the
Unrepresented Check Holdback to Seller Parent by wire transfer of immediately
available funds within three (3) Business Days of such determination. If the
Actual Unpresented Check Amount is more than the Unpresented Check Adjustment,
Purchaser will deduct such difference from the Unpresented Check Holdback and
pay the remaining amount of the Unpresented Check Holdback, if any, to Seller
Parent by wire transfer of immediately available funds within three (3) Business
Days of such determination.
3.6    Tax Treatment. Purchaser and the Selling Parties agree to treat the
transactions under this Agreement as a taxable sale by Sellers of the Purchased
Assets in exchange for the Total Consideration under section 1001 of the Code.

17



--------------------------------------------------------------------------------




ARTICLE IV    
CLOSING
The consummation of the Transactions (the “Closing”) became effective as of
12:01 a.m. (EST) (the “Effective Time”) on the date of this Agreement (the
“Closing Date”).
ARTICLE V    
REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES
The Selling Parties, jointly and severally, represent and warrant to Purchaser,
and acknowledge that Purchaser is relying upon such representations and
warranties in connection with the Transactions, that the statements contained in
this Article V are true and correct, except as set forth in the correspondingly
numbered disclosure schedules delivered by Seller Parent to Purchaser (the
“Seller Disclosure Schedule”) dated as of the Closing Date.
5.1    Organization and Good Standing; Capital Structure.
(s)    Each Seller is a limited liability company duly formed, validly existing,
and in good standing or subsisting under the laws of the state of its formation
and has all requisite corporate power and authority to own, lease, and operate
its properties and to carry on its business as now conducted and as currently
proposed to be conducted. Each Seller is duly qualified or authorized to do
business and is in good standing under the laws of each jurisdiction in which it
owns or leases real property and each other jurisdiction in which the conduct of
its business or the ownership of its properties requires such qualification or
authorization. Each Seller has delivered or made available to Purchaser true,
complete, and correct copies of its organizational documents as in effect on the
date of this Agreement.
(t)    Each Seller has delivered or made available to Purchaser complete and
correct copies of its ownership records, member consents, and minute books (if
any), as amended to the Closing Date. The record books of each Seller contain
correct and complete records of all material proceedings and actions taken at
all meetings of, or effected by written consent of, the members or managers, as
applicable, and the ownership records of each Seller contain correct and
complete records of all original issuances and subsequent transfers,
repurchases, and cancellations of all equity interests in such Seller. All
actions of each Seller requiring consent of its members have been duly
authorized in accordance with such Sellers’ organizational documents and
applicable Law. Seller Parent is the direct owner of all outstanding ownership
interests of MDT Contracts, MDT Staffing, and DRS, free and clear of all Liens,
and all such interests are duly authorized, validly issued, fully paid, and
nonassessable. Section 5.1 of the Seller Disclosure Schedule lists all of the
Sellers, together with each such entity’s jurisdiction of formation, the
jurisdictions in which it is qualified to conduct business, and its authorized
capitalization. Other than the Subsidiaries so listed, no Seller owns or
controls, directly or indirectly, shares of capital stock of any other
corporation, or any ownership interest in any partnership, limited liability
company, joint venture, or other non‑corporate business entity or enterprise.
(u)    The respective percentage of the ownership interests beneficially owned
by each of the Sellers’ members is set forth in Section 5.1 of the Seller
Disclosure Schedule. There are no securities of any Seller other than such
equity interests, and no securities are held by any Seller in its treasury or
otherwise. (The term “securities” includes all equity securities, options,
warrants, rights to acquire stock, Indebtedness with equity features, and other
ownership interests.)

18



--------------------------------------------------------------------------------




(v)    All outstanding ownership interests are validly issued, fully paid,
nonassessable, and have been offered, issued, and sold by each Seller in
compliance with applicable federal and state securities Laws. There are no
options, warrants, calls, conversion rights, commitments, agreements, contracts,
understandings, restrictions, equity-linked securities, or rights of any
character that are outstanding, or to which any Seller is a party, or by which
any Seller may be bound obligating it to issue additional membership or other
ownership interests in it. No Seller has outstanding any bonds, debentures,
notes or any other Indebtedness, the holders of which (i) have the right to vote
(or are convertible or exercisable into securities having the right to vote) (or
other equity interests in the case of a subsidiary of any Seller) on any matter
or (ii) are or will become entitled to receive any payment as a result of the
Transactions. No Seller has outstanding any restricted stock, restricted stock
units, stock appreciation rights, stock performance awards, dividend
equivalents, or other stock-based or equity-linked securities of any nature.
There is no agreement or right allowing for the repurchase or redemption of any
capital stock or convertible securities of any Seller, and no Seller has
repurchased any of its ownership interests. There are no agreements requiring
any Seller to contribute to the capital of, or lend or advance funds to, any of
its Subsidiaries.
5.2    Authorization of Agreement. Each Selling Party has all requisite power,
authority, and legal capacity to execute and deliver this Agreement and each
other agreement, document, instrument, or certificate contemplated by this
Agreement or to be executed by any Selling Party in connection with the
Transactions (collectively, the “Seller Documents”), to perform its obligations
hereunder and thereunder, and to consummate the Transactions. The execution,
delivery, and performance of this Agreement and each of the Seller Documents and
the consummation of the Transactions have been duly authorized and approved by
all requisite action on the part of each Seller, including the approval of the
managers and members of such Seller, such members being the owners of all of the
outstanding ownership interests of such Seller. This Agreement and each of the
Seller Documents have been duly and validly executed and delivered by each
Selling Party that is a party thereto, and (assuming the due authorization,
execution, and delivery by the Purchasing Parties) this Agreement and each of
the Seller Documents constitute the legal, valid, and binding obligations of the
Selling Parties enforceable against them in accordance with their respective
terms, except to the extent that enforceability may be limited by the effect of
(a) any applicable bankruptcy, insolvency, reorganization, moratorium, or other
similar laws affecting the enforcement of creditors’ rights generally and
(b) general equitable principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity. The Selling Parties have taken
all steps necessary to ensure that Sellers will continue in existence after
Closing.
5.3    Conflicts; Consents of Third Parties.
(a)    None of the execution and delivery by the Selling Parties of this
Agreement or the Seller Documents, the consummation of the Transactions, or
compliance by any Selling Party with any of the provisions hereof or thereof
will (i) conflict with, (ii) result in any violation or breach of or default
(with or without notice or lapse of time, or both) under, (iii) give rise to a
right of termination, cancellation, or acceleration of any obligation or the
loss of a material benefit under, (iv) give rise to any obligation to make any
payment under or to increased, additional, accelerated, or guaranteed rights or
entitlements of any Person under, or (v) result in the creation of any Liens
upon any of the properties or assets of any Selling Party under any provision of
(A) the organizational documents of any Selling Party; (B) any Contract or
Permit to which any Selling Party is a party or by which any of the properties
or assets of the Selling Parties are bound; (C) any Order applicable to any
Selling Party or by which any of the properties or assets of any Selling Party
are bound; or (D) any applicable Law.
(b)    No Seller is or has received notice that it would be, with the passage of
time, in default or violation of any term, condition, or provision of (i) its
organizational documents; (ii) any material

19



--------------------------------------------------------------------------------




Contract or material Permit to which it is a party or by which any of its
properties or assets are bound; or (iii) any Order applicable to it or by which
any of its properties or assets are bound.
(c)    No consent, waiver, approval, Order, Permit, or authorization of,
declaration or filing with, or notification to any Person or Governmental Body
is required on the part of any Seller in connection with (i) the execution and
delivery of this Agreement or the Seller Documents, the compliance by any Seller
with any of the provisions hereof and thereof, the consummation of the
Transactions, or the taking by any Seller of any other action contemplated
hereby or thereby or (ii) the continuing validity and effectiveness immediately
following the Closing of any material Contract or material Permit of any Seller.
Based upon the assets of Sellers, neither the execution and delivery of this
Agreement nor the consummation of the Transactions are subject to any filing
pursuant to the HSR Act.
5.4    Financial Statements.
(a)    Seller Parent has delivered to Purchaser copies of (i) the audited
consolidated balance sheet of Sellers as at December 31, 2011 and the related
audited consolidated statements of income and cash flows for the twelve
(12)-month period then ended and (ii) the unaudited consolidated balance sheet
of Sellers as at December 31, 2012 and the related consolidated statements of
income and cash flows for the twelve (12)-month period then ended (collectively,
items (i) and (ii) the “Financial Statements”). Each of the Financial Statements
is materially complete and correct, has been prepared in accordance with GAAP
consistently applied by Sellers without modification of the accounting
principles used in the preparation thereof throughout the periods presented and
fairly presents, in all material respects, the financial position, results of
operations, and cash flows of Sellers as at the dates and for the periods
indicated.
The audited balance sheet of Sellers as at December 31, 2011 is referred to as
the “Balance Sheet” and December 31, 2011 is referred to as the “Balance Sheet
Date.”
(b)    All books, records, and accounts of Sellers are accurate and complete and
are maintained in all material respects in accordance with good business
practice and all applicable Laws. Each Seller maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
the preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets and Liabilities are compared with the actual
levels at reasonable intervals and appropriate action is taken with respect to
any differences.
(c)    The financial projections and business plan provided by Seller Parent to
Purchaser before the date of this Agreement were reasonably prepared on a basis
reflecting management’s best estimates, assumptions, and judgments, at the time
provided to Purchaser, as to the future financial performance of Sellers.
5.5    No Undisclosed Liabilities. Sellers have no Indebtedness or Liabilities
(whether or nor required under GAAP to be reflected on a balance sheet or the
notes thereto) other than those (a) incurred in connection with the
Transactions, (b) specifically reflected in, fully reserved against, or
otherwise described in the Balance Sheet or the notes thereto, or (c) incurred
in the Ordinary Course of Business since the Balance Sheet Date none of which,
individually or in the aggregate, are expected to exceed $10,000.
5.6    Title to Purchased Assets; Sufficiency; Fair Consideration. Sellers own
and have good and valid title to each of the Purchased Assets, free and clear of
all Liens other than Permitted Exceptions.

20



--------------------------------------------------------------------------------




The Purchased Assets constitute all of the assets used in or held for use in the
Business and are sufficient for Purchaser to conduct the Business from and after
the Closing Date without interruption and in the Ordinary Course of Business as
it has been conducted by Sellers. Sellers have determined, in good faith, that
the Total Consideration is equal to or greater than the fair value of the
Purchased Assets. Sellers are not entering into the Transactions with intent to
hinder, delay, or defraud either present or future creditors. After the Closing,
no Seller will have unreasonably small capital for its business and for the
debts it is likely to incur and each Seller will be able to pay its debts and
obligations as they become due.
5.7    Absence of Certain Developments. Except as expressly contemplated by this
Agreement, since the Balance Sheet Date, (i) Sellers have conducted the Business
only in the Ordinary Course of Business; (ii) there has not been any event,
change, occurrence, or circumstance that, individually or in the aggregate with
any such events, changes, occurrences, or circumstances, has had or could
reasonably be expected to have a Material Adverse Effect; and (iii) no Seller
has taken any of the following actions:
(a)     (i) increase the salary or other compensation of any manager, director,
officer, consultant, or Employee of any Seller or any of its Affiliates except
for normal year-end increases in the Ordinary Course of Business; (ii) grant any
unusual or extraordinary bonus, benefit, or other direct or indirect
compensation to any manager, director, officer, consultant, or Employee of any
Seller or any of its Affiliates; (iii) increase the coverage or benefits
available under any (or create any new) severance pay, termination pay, vacation
pay, company awards, salary continuation for disability, sick leave, deferred
compensation, bonus or other incentive compensation, insurance, pension, or
other employee benefit plan or arrangement made to, for, or with any of the
managers, directors, officers, consultants, Employees, agents, or
representatives of any Seller or any of its Affiliates or otherwise modify or
amend or terminate any such plan or arrangement; or (iv) enter into any
employment, deferred compensation, severance, special pay, consulting,
non-competition, or similar agreement or arrangement with any managers,
directors, officers, consultants, or Employees of any Seller or any of its
Affiliates (or amend any such agreement) to which any Seller or any of its
Affiliates is a party;
(b)    (i) issue, create, incur, assume, guarantee, endorse, or otherwise become
liable or responsible with respect to (whether directly, contingently, or
otherwise) any Indebtedness; (ii) except in the Ordinary Course of Business,
pay, repay, discharge, purchase, repurchase, or satisfy any Indebtedness issued
or guaranteed by any Seller; (iii) modify the terms of any Indebtedness or other
Liability; or (iv) make any loans, advances of capital contributions to, or
investments in any other Person;
(c)    in each case to the extent it could bind or adversely affect Purchaser
post Closing, (i) make, change, or revoke any Tax election, settle or compromise
any Tax claim or liability, enter into a settlement or compromise, or change (or
make a request to any taxing authority to change) any aspect of its method of
accounting for Tax purposes or (ii) prepare or file any Tax Return (or any
amendment thereof) unless such Tax Return will have been prepared in a manner
consistent with past practice and Sellers will have provided Purchaser a copy
thereof (together with supporting papers) at least three (3) Business Days prior
to the due date thereof for Purchaser to review and approve (such approval not
to be unreasonably withheld, conditioned or delayed);
(d)    subject to any Lien or otherwise encumber or, except for Permitted
Exceptions, permit, allow, or suffer to be encumbered any of the properties or
assets (whether tangible or intangible) of or used by any Seller;

21



--------------------------------------------------------------------------------




(e)    acquire any material properties or assets or sell, assign, license,
transfer, convey, lease, or otherwise dispose of any of the Purchased Assets
other than for fair consideration in the Ordinary Course of Business;
(f)    enter into or agree to enter into any merger or consolidation with any
corporation or other entity, engage in any new business or invest in, make a
loan, advance, or capital contribution to, or otherwise acquire the securities
of any other Person;
(g)    declare, set aside, make, or pay any dividend or other distribution in
respect of the capital stock or other securities of or other ownership interests
in any Seller or repurchase, redeem, or otherwise acquire any outstanding equity
interests or other securities or ownership interests in any Seller;
(h)    cancel or compromise any debt or claim or waive or release any material
right of any Seller except in the Ordinary Course of Business;
(i)    introduce any material change with respect to the operation of the
Business, including any material change in the type, nature, composition, or
quality of products or services, or, other than in the Ordinary Course of
Business, make any change in product specifications or prices or terms of
distributions of such products or change its pricing, discount, allowance, or
return policies or grant any pricing, discount, allowance, or return terms for
any customer or supplier not in accordance with such policies;
(j)    enter into any Contract, understanding, or commitment that restrains,
restricts, limits, or impedes the ability of the Business or Purchaser to
compete with or conduct any business or line of business in any geographic area
or solicit the employment of any persons;
(k)    terminate, amend, restate, supplement, abandon, or waive any rights under
any (i) Material Contract, Real Property Lease, Personal Property Lease, or
Intellectual Property License, other than in the Ordinary Course of Business or
(ii) Permit;
(l)    change or modify its credit, collection, or payment policies, procedures,
or practices, including acceleration of collections or receivables (whether or
not past due) or fail to pay or delay payment of payables or other liabilities;
(m)    enter into any commitment for capital expenditures in excess of $10,000
for any individual commitment and $50,000 for all commitments in the aggregate;
(n)    amend the organizational documents of any Seller;
(o)    enter into any transaction or enter into, modify, or renew any Contract
that by reason of its size, nature, or otherwise is not in the Ordinary Course
of Business; or
(p)    agree to do anything (i) prohibited by this Section 5.7; (ii) that would
make any of the representations and warranties of the Selling Parties in this
Agreement or any of the Seller Documents untrue or incorrect in any material
respect; or (iii) that would be reasonably expected to have a Material Adverse
Effect.
5.8    Taxes.
(a)    (i) All material Tax Returns required to be filed by or on behalf of each
Seller have been duly and timely filed with the appropriate Taxing Authority in
all jurisdictions in which such Tax Returns

22



--------------------------------------------------------------------------------




are required to be filed, and all such Tax Returns are true, complete, and
correct in all material respects, and (ii) all material Taxes relating to the
Business or the Purchased Assets have been fully and timely paid.
(b)    All deficiencies asserted or assessments made as a result of any
examinations by any Taxing Authority of the Tax Returns relating to the
Purchased Assets or the Business have been fully paid; there are no audits or
investigations by any Taxing Authority in progress; and no Seller has received
any written notice or, to the Knowledge of Sellers, oral notice, from any Taxing
Authority that it intends to conduct an audit or investigation relating to the
Purchased Assets or the Business.
(c)    Each Seller has complied in all material respects with all applicable
Laws relating to the payment and withholding of Taxes and has duly and timely
withheld and paid over to the appropriate Taxing Authorities all amounts
required to be so withheld and paid over under all applicable Laws.
(d)    No claim has been made by a Taxing Authority in a jurisdiction in which
any Seller does not currently file a Tax Return such that any Seller is or may
be subject to taxation by that jurisdiction.
(e)    No agreement, waiver, or other document or arrangement extending or
having the effect of extending the period for assessment or collection of Taxes
(including any applicable statute of limitation) or the period for filing any
Tax Return, in each case with respect to the Business or the Purchased Assets,
has been executed or filed with any Taxing Authority by or on behalf of Sellers.
No Seller has requested any extension of time within which to file any Tax
Return with respect to the Business or the Purchased Assets, which Tax Return
has since not been filed.
(f)    No Seller has received written notice of any Liens for Taxes upon the
Purchased Assets, except for Permitted Exceptions, and to the Knowledge of
Sellers, no such Liens exist.
(g)    None of the Purchased Assets is an interest in an entity taxable as a
corporation, partnership, trust, or real estate mortgage investment conduit for
federal income tax purposes.
(h)    No Seller has received written notice from, and to the Knowledge of
Sellers, no issue has been raised by, any Governmental Body that, by application
of the same principles, would reasonably be expected to affect the Tax treatment
of the Purchased Assets or the Business in any taxable period (or portion
thereof) ending after the Closing Date.
(i)    No power of attorney with respect to any Tax matter is currently in force
with respect to the Purchased Assets or the Business that would, in any manner,
bind, obligate, or restrict Purchaser.
(j)    No Seller has executed or entered into any agreement with, or obtained
any consents or clearances from, any Taxing Authority or been subject to any
ruling guidance specific to it that would be binding on Purchaser for any
taxable period (or portion thereof) ending after the Closing Date.
(k)    None of the Assumed Liabilities is an obligation to make a payment that
is not deductible under Section 280G of the Code.
5.9    Real Property.
(a)    No Seller currently owns, or at any time has owned, any real property or
any interests in real property, including improvements thereon and easements
appurtenant thereto. Section 5.9(a) of the Seller Disclosure Schedule sets
forth, with respect to each Seller, a complete list of all real property and
interests in real property leased by such Seller (each a “Leased Real Property”
and, collectively, the “Leased

23



--------------------------------------------------------------------------------




Real Properties”) as lessee or lessor and a description of each such lease (each
a “Real Property Lease” and, collectively, the “Real Property Leases”) that
includes the name of the third party lessor or lessee and the date of the lease
or sublease and all amendments thereto. The Real Property Leases constitute all
interests in real property currently used, occupied, or held for use in
connection with the Business and that are necessary for the continued operation
of the Business as currently conducted. All of the Leased Real Property and
buildings, fixtures, and improvements thereon (A) are in good operating
condition without structural defects, all mechanical and other systems located
thereon are in good operating condition, and no condition exists requiring
material repairs, alterations, or corrections and (B) are suitable, sufficient,
and appropriate in all respects for their current and contemplated uses. Seller
Parent has delivered or made available to Purchaser true, correct, and complete
copies of the Real Property Leases, together with all amendments, modifications,
or supplements thereto.
(b)    Each Seller has, and will transfer to Purchaser at the Closing, a valid,
binding, and enforceable leasehold interest under each of the Real Property
Leases under which it is a lessee, free and clear of all Liens other than
Permitted Exceptions. Each of the Real Property Leases is in full force and
effect and is the legal, valid, and binding obligation of the applicable Seller
and, to the Knowledge of Sellers, of the other parties thereto, enforceable
against each of them in accordance with its terms and, upon consummation of the
Transactions, will continue in full force and effect without penalty or other
adverse consequence. No Seller is in default under any Real Property Lease. To
the Knowledge of Sellers, no other party to any Real Property Lease is in breach
of or default thereunder and no event has occurred that, with the lapse of time
or the giving of notice or both, would constitute a breach or default by any
Seller or any other party thereunder. No Seller has received or given any
written notice, or, to the Knowledge of Sellers, oral notice, of any default or
event that, with notice or lapse of time or both, would constitute a default
under any of the Real Property Leases. No party to any Real Property Lease has
exercised any termination rights with respect thereto and no party has given
written notice, or, to the Knowledge of Sellers, oral notice, of any significant
dispute with respect to any Real Property Lease.
(c)    Sellers have all certificates of occupancy and Permits of any
Governmental Body necessary or useful for the current use and operation of each
of the Leased Real Properties, and Sellers have fully complied with all material
conditions of all applicable Permits. No default or violation, or event that,
with the lapse of time or giving of notice or both, would become a default or
violation, has occurred with respect to any Permit.
(d)    There is no actual or, to the Knowledge of Sellers, threatened or
contemplated condemnation or eminent domain proceedings that affect any Leased
Real Property or any part thereof. No Seller has received any written notice or,
to the Knowledge of Sellers, oral notice, of the intention of any Governmental
Body or other Person to take or use all or any part of any Leased Real Property.
(e)    No Seller has received any written notice or, to the Knowledge of
Sellers, oral notice, from any insurance company that has issued a policy with
respect to any Leased Real Property requiring performance of any structural or
other repairs or alterations to such Leased Real Property.
(f)    No Seller owns or holds, or is obligated under or a party to, any option,
right of first refusal, or other contractual right to purchase, acquire, sell,
assign, or dispose of any real estate or any portion thereof or interest
therein.
5.10    Tangible Personal Property.
(a)    Sellers have good and marketable title to all of the items of tangible
personal property reflected on the balance sheet as of the Interim Balance Sheet
Date or used in the Business (except as sold

24



--------------------------------------------------------------------------------




or disposed of after the date of this Agreement in the Ordinary Course of
Business and not in violation of this Agreement), free and clear of any and all
Liens other than Permitted Exceptions. All such items of tangible personal
property that, individually or in the aggregate, are material to the operation
of the Business are in good condition and in a state of good maintenance and
repair (ordinary wear and tear excepted) and are suitable for the purposes used.
(b)    Section 5.10 of the Seller Disclosure Schedule sets forth all leases of
personal property (“Personal Property Leases”) involving annual payments in
excess of $5,000 relating to personal property reflected on the balance sheet as
of the Interim Balance Sheet Date or used in the Business or to which any Seller
is a party or by which the properties or assets of any Seller are bound. All of
the items of personal property under the Personal Property Leases are in good
condition and repair (ordinary wear and tear excepted) and are suitable for the
purposes used, and such property is in all material respects in the condition
required of such property by the terms of the applicable lease. Seller Parent
has delivered or made available to Purchaser true, correct, and complete copies
of the Personal Property Leases, together with all amendments, modifications, or
supplements thereto.
(c)    The tangible personal property owned and leased by Sellers is sufficient
for the continued operation of the Business. Each Seller has a valid, binding,
and enforceable leasehold interest under each of the Personal Property Leases
under which it is a lessee. Each of the Personal Property Leases is in full
force and effect and no Seller has received or given any written notice or, to
the Knowledge of Sellers, oral notice, of any default or event that with notice
or lapse of time or both would constitute a default by it under any of the
Personal Property Leases. To the Knowledge of Sellers, no other party to the
personal property Leases is in default thereof. No party to the Personal
Property Leases has exercised any termination rights with respect thereto.
5.11    Intellectual Property.
(a)    Section 5.11(a) of the Seller Disclosure Schedule sets forth an accurate
and complete list of all Internet domain names, Patents, registered Marks,
pending applications for registration of Marks, unregistered Marks, registered
Copyrights, and pending applications for registration of Copyrights included in
the Purchased Intellectual Property. Section 5.11(a) of the Seller Disclosure
Schedule lists (i) the jurisdictions in which each such item of Purchased
Intellectual Property has been issued, registered, otherwise arises or in which
any such application for such issuance and registration has been filed and
(ii) the registration or application date, as applicable.
(b)    Sellers are the sole and exclusive owners of all right, title and
interest in and to all of the Purchased Technology and Purchased Intellectual
Property, including each of the Copyrights in any works of authorship prepared
by or for any Seller that resulted from or arose out of any work performed by or
on behalf of any Seller or by any employee, officer, consultant or contractor of
any Seller, in each case, free and clear of all Liens or obligations to others
(except for those specified licenses included in Section 5.11(e) of the Seller
Disclosure Schedule). Sellers have valid and continuing rights to use, sell, and
license, as the case may be, all other Intellectual Property and Technology
related to or used in connection with the Business as the same is used, sold,
and licensed in the Business as presently conducted and proposed to be
conducted, free and clear of all Liens or obligations to others (except for
those specified licenses included in Section 5.11(e) of the Seller Disclosure
Schedule).
(c)    The Purchased Intellectual Property and Purchased Technology, the design,
development, manufacturing, licensing, marketing, distribution, offer for sale,
sale, use, or maintenance of any products and services in connection with the
Business as presently and as currently proposed to be

25



--------------------------------------------------------------------------------




conducted, and the present and currently proposed business practices, methods,
and operations of Sellers do not infringe, constitute an unauthorized use of,
misappropriate, dilute, or violate any Intellectual Property or other right of
any Person (including pursuant to any non-disclosure agreements or obligations
to which any Seller or any Employee or Former Employee is a party). The
Purchased Intellectual Property and the Intellectual Property and Technology
licensed to Sellers under the Intellectual Property Licenses included in the
Purchased Contracts and the Purchased Technology include all of the Intellectual
Property and Technology necessary and sufficient to enable Sellers to conduct
the Business in the manner in which the Business is currently being conducted
and proposed to be conducted.
(d)    Except with respect to licenses of commercial off-the-shelf Software
available on reasonable terms for a license fee of no more than $10,000, and
except pursuant to the Intellectual Property Licenses listed in Section 5.11(e)
of the Seller Disclosure Schedule, Sellers are not required, obligated, or under
any liability whatsoever to make any payments by way of royalties, fees, or
otherwise to any owner, licensor of, or other claimant to any Purchased
Intellectual Property, or any other Person, with respect to the use thereof or
in connection with the conduct of the Business as currently conducted or
proposed to be conducted.
(e)    Section 5.11(e) of the Seller Disclosure Schedule sets forth a complete
and accurate list of all (i) Intellectual Property Licenses, (ii) Contracts to
which any Seller is a party containing a covenant not to compete or otherwise
limiting its ability to (x) exploit fully any of the Purchased Intellectual
Property or (y) conduct the Business in any market or geographical area or with
any Person and (iii) Contracts to which any Seller is a party containing an
agreement to indemnify any other Person against any claim of infringement,
unauthorized use, misappropriation, dilution, or violation of Intellectual
Property. Seller Parent has delivered or made available to Purchaser true,
correct and complete copies of each Contract and Intellectual Property License
set forth on Section 5.11(e) of the Seller Disclosure Schedule together with all
amendments, modifications, or supplements thereto.
(f)    Each of the Intellectual Property Licenses is in full force and effect
and is the legal, valid, and binding obligation of the applicable Seller,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium, and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). Sellers are not in default under any
Intellectual Property License, nor, to the Knowledge of Sellers, is any other
party to an Intellectual Property License in default thereunder. To the
Knowledge of Sellers, no event has occurred that, with the lapse of time or the
giving of notice or both, would constitute a default under any Intellectual
Property License. No party to any of the Intellectual Property Licenses has
exercised any termination rights with respect thereto, and there are no material
disputes regarding the scope or performance of any such agreement. Sellers have
and will transfer to Purchaser at the Closing, good and valid title to the
Intellectual Property Licenses, free and clear of all Liens other than Permitted
Exceptions. Seller Parent has delivered or otherwise made available to Purchaser
true, correct, and complete copies of all of the Intellectual Property Licenses,
together with all amendments, modifications, or supplements thereto.
(g)    No Trade Secret material to the Business as presently conducted or
proposed to be conducted has been authorized to be disclosed or has been
actually disclosed by any Seller to any of its Former Employees, Employees, or
any third Person other than pursuant to a confidentiality or non-disclosure
agreement. Each Seller has taken adequate security measures to protect the
secrecy, confidentiality, and value of all the Trade Secrets included in the
Purchased Intellectual Property and any other non-public, proprietary
information included in the Purchased Technology, which measures are reasonable
in the industry in which the Business operates. Each Seller has executed valid
written agreements with all of its Former

26



--------------------------------------------------------------------------------




Employees, Employees, and other third Persons who have contributed to the
development of Technology and Intellectual Property pursuant to which each such
Former Employee, Employee, or other third Person has assigned to such Seller all
his or her rights in and to all Technology and Intellectual Property he or she
may develop in the course of his or her employment or engagement (as applicable)
and agreed to hold all trade secrets and confidential information of Sellers in
confidence both during and after his or her employment or engagement.
(h)    No Seller is the subject of any pending or, to the Knowledge of Sellers,
threatened Legal Proceedings that involve a claim of infringement, unauthorized
use, misappropriation, dilution, or violation by any Person against any Seller
or challenging the ownership, use, validity, or enforceability of any Purchased
Intellectual Property. No Seller has received written (including by electronic
mail) notice of any such threatened claim and, to the Knowledge of Sellers,
there are no facts or circumstances that would form the basis for any such claim
or challenge. The Purchased Intellectual Property, and all of Sellers’ rights in
and to the Purchased Intellectual Property, are valid and enforceable.
(i)    To the Knowledge of Sellers, no Person is infringing, violating,
misusing, or misappropriating any Purchased Intellectual Property, and no such
claims have been made against any Person by any Seller.
(j)    There are no Orders to which any Seller is a party or by which it is
bound that restrict, in any material respect, any rights to any Purchased
Intellectual Property or that affect the validity, use, or enforceability of any
Purchased Intellectual Property.
(k)    The consummation of the Transactions will not result in the loss or
impairment of Purchaser’s right to own or use any of the Purchased Intellectual
Property or Purchased Technology.
(l)    No Employee or Former Employee has any right, title, or interest,
directly or indirectly, in whole or in part, in any material Purchased
Intellectual Property. To the Knowledge of Sellers, no Employee or Former
Employee is, as a result of or in the course of such employee’s, consultant’s,
or independent contractor’s engagement, in default or breach of any material
term of any employment agreement, non-disclosure agreement, assignment of
invention agreement, or similar agreement.
(m)    Section 5.11(m) of the Seller Disclosure Schedule sets forth a complete
and accurate list of (i) all Software included in the Purchased Technology owned
exclusively by any Seller that is material to the operation of the Business and
(ii) all other Software used in the Business that is not exclusively owned by
any Seller, excluding commercial-off-the-shelf Software available on reasonable
terms for a license fee of no more than $10,000 in the aggregate.
(n)    The information technology systems of Sellers, including the relevant
Software and Hardware, are adequate for the Business as presently conducted and
as currently proposed to be conducted, including with respect to expected
increases in business volume. The information technology systems of Sellers have
not suffered any material failure within the past two (2) years and are
reasonably secure against intrusion. No Seller has suffered any security
breaches within the past two (2) years that have resulted in a third party
obtaining access to any confidential information of any Seller’s customers,
suppliers, Employees, or Former Employees.
(o)    No open source software or freeware has been incorporated into any
product of any Seller that would in any way limit the ability to make, use, or
sell such product or that would diminish or transfer the rights of ownership in
any Intellectual Property or Software of any Seller to a third party.

27



--------------------------------------------------------------------------------




(p)    Sellers are in compliance with any posted privacy policies and any Laws
or regulations relating to personally identifiable information.
5.12    Material Contracts.
(a)    Section 5.12(a) of the Seller Disclosure Schedule sets forth, by
reference to the applicable subsection of this Section 5.12(a), all of the
following Contracts to which any Seller is a party or by which any Seller or any
Seller’s assets or properties are bound (collectively, the “Material
Contracts”):
(i)    Contracts with any current or former officer, director, equity holder, or
Affiliate of any Seller;
(ii)    Contracts with any labor union or association representing any Employee;
(iii)    Contracts for the sale of any of the assets of any Seller other than in
the Ordinary Course of Business or for the grant to any Person of any
preferential rights to purchase any of its assets;
(iv)    Contracts for joint ventures, strategic alliances, partnerships,
licensing arrangements, or sharing of profits or proprietary information;
(v)    Contracts containing (A) covenants of any Seller not to compete in any
line of business or with any Person in any geographical area or not to solicit
or hire any Person with respect to employment or (B) covenants of any other
Person not to compete with any Seller in any line of business or in any
geographical area or not to solicit or hire any Person with respect to
employment;
(vi)    Contracts relating to the acquisition (by merger, purchase of equity or
assets, or otherwise) by any Seller of any operating business or material assets
or the capital stock of any other Person;
(vii)    Contracts relating to the incurrence, assumption, or guarantee of any
Indebtedness or imposing a Lien on any of the assets of any Seller, including
indentures, guarantees, loan or credit agreements, sale and leaseback
agreements, purchase money obligations incurred in connection with the
acquisition of property, mortgages, pledge agreements, security agreements, or
conditional sale or title retention agreements;
(viii)    all Contracts providing for payments by or to any Seller in excess of
$25,000 in any fiscal year or $100,000 in the aggregate during the term thereof;
(ix)    Contracts providing for severance, retention, change in control, or
other similar payments;
(x)    all contracts with any Employee or Former Employee of any Seller,
including all contracts for the employment of any individual on a full-time,
part-time, consulting, or other basis and all contracts containing any
noncompetition, nondisclosure, non-solicitation, confidentiality or other
restrictive provisions;
(xi)    material management Contracts and Contracts with independent contractors
or consultants (or similar arrangements) that are not cancelable without penalty
or further payment and without more than thirty (30) days’ notice;

28



--------------------------------------------------------------------------------




(xii)    any contract with a Significant Customer;
(xiii)    outstanding Contracts of guaranty, surety, or indemnification, direct
or indirect, by any Seller; and
(xiv)    Contracts otherwise material to any Seller.
(b)    Each of the Material Contracts is in full force and effect and is the
legal, valid, and binding obligation of the applicable Seller and, to the
Knowledge of Sellers, of the other parties thereto, enforceable against each of
them in accordance with its terms and, upon consummation of the Transactions,
will continue in full force and effect without penalty or other adverse
consequence. No Seller is in default under any Material Contract. To the
Knowledge of Sellers, no other party to any Material Contract is in breach or
default thereunder and no event has occurred that, with the lapse of time or the
giving of notice or both, would constitute a breach or default by any Seller or
any other party thereunder. No party to any of the Material Contracts has
exercised any termination rights with respect thereto, and no party has given
written notice or, to the Knowledge of Sellers, oral notice, of any significant
dispute with respect to any Material Contract. Seller Parent has delivered or
made available to Purchaser true, correct, and complete copies of all of the
Material Contracts together with all amendments, modifications, or supplements
thereto.
(c)    No Seller has entered into any material oral contract, agreement,
indenture, note, bond, mortgage, loan, instrument, lease, license, commitment,
or other arrangement, understanding, undertaking, commitment, or obligation.
5.13    Employee Benefits.
(a)    Section 5.13(a) of the Seller Disclosure Schedule sets forth a complete
and correct list of (i) all “employee benefit plans”, as defined in Section 3(3)
of ERISA, and all other employee benefit arrangements or payroll practices,
including bonus plans, consulting or other compensation agreements, incentive,
equity or equity-based compensation, deferred compensation arrangements, stock
purchase, severance pay, sick leave, vacation pay, salary continuation,
disability, hospitalization, medical insurance, life insurance, or scholarship
programs maintained by any Seller or to which any Seller contributed or is
obligated to contribute thereunder for Employees or Former Employees of such
Seller or that cover Employees of such Seller (the “Employee Benefit Plans”). To
the Knowledge of Sellers, none of the Employee Benefit Plans maintained by any
Seller or any trade or business (whether or not incorporated) that is or has
ever been under common control, or that is or has ever been treated as a single
employer, with any Seller under Sections 414(b), (c), (m), or (o) of the Code
(an “ERISA Affiliate”) is a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a “Multiemployer Plan”), is subject to Title IV of
ERISA, or provides for any continuing of benefits or coverage post-termination
of employment, except as may be required under COBRA. Furthermore, neither any
Seller nor any ERISA Affiliate has sponsored, maintained, contributed to, or
been obligated to contribute to any Multiemployer Plan or any plan subject to
Title IV of ERISA for the past six years.
(b)    True, correct, and complete copies of the following documents, with
respect to each of the Employee Benefit Plans and the employee benefit plans of
any ERISA Affiliate (the “ERISA Affiliate Plans”) (as applicable), have been
delivered to Purchaser: (i) any plans and related trust documents, and all
amendments thereto; (ii) the most recent Forms 5500 for the past three years and
schedules thereto; (iii) the most recent financial statements and actuarial
valuations for the past three years; (iv) the most recent IRS determination
letter; (v) the most recent summary plan descriptions (including letters or
other documents updating such descriptions); and (vi) written descriptions of
all non-written agreements relating to the Employee Benefit Plans and ERISA
Affiliate Plans.

29



--------------------------------------------------------------------------------




(c)    To the Knowledge of Sellers, each of the Employee Benefit Plans and ERISA
Affiliate Plans intended to qualify under section 401 of the Code (“Qualified
Plans”) so qualify and the trusts maintained thereto are exempt from federal
income taxation under section 501 of the Code, and nothing has occurred with
respect to the operation of any such plan that could cause the loss of such
qualification or exemption or the imposition of any liability, penalty, or tax
under ERISA or the Code.
(d)    All contributions and premiums required by Law or by the terms of any
Employee Benefit Plan or any agreement relating thereto have been timely made
(without regard to any waivers granted with respect thereto) to any funds or
trusts established thereunder or in connection therewith, and no accumulated
funding deficiencies exist in any of such plans subject to section 412 of the
Code. All contributions for any period ending on or before the Closing Date that
are not yet due will have been paid or accrued on the Balance Sheet on or before
the Closing Date.
(e)    There are no pending Legal Proceedings that have been asserted or
instituted against any of the Employee Benefit Plans or ERISA Affiliate Plans,
the assets of any such plans or any Seller, or the plan administrator or any
fiduciary of the Employee Benefit Plans or ERISA Affiliate Plans with respect to
the operation of such plans (other than routine, uncontested benefit claims),
and to the Knowledge of Sellers there are no facts or circumstances that could
form the basis for any such Legal Proceeding.
(f)    Each of the Employee Benefit Plans and ERISA Affiliate Plans has been
maintained, in all material respects, in accordance with its terms and all
provisions of applicable Law. All amendments and actions required to bring each
of the Employee Benefit Plans and ERISA Affiliate Plans into conformity in all
material respects with all of the applicable provisions of ERISA and other
applicable Laws have been made or taken except to the extent that such
amendments or actions are not required by law to be made or taken.
(g)    Neither the execution and delivery of this Agreement nor the consummation
of the Transactions will (i) result in any payment becoming due to any current
or former director, officer, or Employee of any Seller; (ii) increase any
benefits or trigger any rights under any Employee Benefit Plan or ERISA
Affiliate Plan; or (iii) result in the acceleration of the time of payment,
vesting, or funding of any such benefits except as provided under applicable
Law.
(h)    No Seller is a party to any contract, plan, or commitment, whether
legally binding or not, to create any additional Employee Benefit Plan or ERISA
Affiliate Plan or to modify any existing Employee Benefit Plan or ERISA
Affiliate Plan.
(i)    No partnership interest or other security issued by any Seller forms or
has formed a material part of the assets of any Employee Benefit Plan or ERISA
Affiliate Plan.
(j)    Any individual who performs services for any Seller (other than through a
contract with an organization other than such individual) and who is not treated
as an employee for federal income tax purposes by such Seller is not an employee
for such purposes.
5.14    Labor.
(a)    No Seller is a party to any labor, collective bargaining, or similar
agreement, and currently, to the Knowledge of Sellers, there are no
organizational campaigns, petitions, or other unionization activities seeking
recognition of a collective bargaining unit that could affect any Seller.

30



--------------------------------------------------------------------------------




(b)    No Employees are represented by any labor organization. No labor
organization or group of Employees has made a pending demand for recognition,
and there are no representation proceedings or petitions seeking a
representation proceeding presently pending or, to the Knowledge of Sellers,
threatened to be brought or filed with the National Labor Relations Board or
other labor relations tribunal. There is no organizing activity involving any
Seller pending or, to the Knowledge of Sellers, threatened by any labor
organization or group of Employees.
(c)    There are no (i) strikes, work stoppages, slowdowns, lockouts, or
arbitrations or (ii) material grievances or other labor disputes pending or, to
the Knowledge of Sellers, threatened against or involving any Seller. There are
no unfair labor practice charges, grievances, or complaints pending or, to the
Knowledge of Sellers, threatened by or on behalf of any Employee or group of
Employees.
(d)    There are no complaints, charges, or claims against any Seller pending
or, to Knowledge of Sellers, threatened that could be brought or filed with any
Governmental Body based on, arising out of, in connection with, or otherwise
relating to the employment or termination of employment of or failure to employ
any individual.
(e)    Each Seller is, and since the inception of each Seller (or any
predecessor entity, if applicable), has been in material compliance with all
then applicable Laws, regulations and common law respecting employment,
including termination of employment, WARN and any similar state or local “mass
layoff” or “plant closing” Law, hiring, discrimination, civil rights, terms and
conditions of employment, wages, hours, and safety and health, workers’
compensation, common law employee status and the collection and payment of
withholding and social security taxes and any similar tax, collective
bargaining, and employment practices, and has not engaged in any unfair labor
practice. There has been no “mass layoff” or “plant closing” (as defined by
WARN) with respect to any Seller within the six months before Closing. Since the
inception of each Seller (or any predecessor entity, if applicable), each Seller
has withheld all amounts required by applicable Law or by agreement to be
withheld from the wages, salaries, and other payments to its Employees,
including any common law employees, and is not liable for any arrears of wages
(including commissions, bonuses, or other compensation), or any taxes or any
penalty for failure to comply with any of the foregoing (or, if any arrears,
penalty, or interest were assessed against such Seller regarding the foregoing,
it has been fully satisfied). No Seller is liable for any payment to any trust
or other fund or to any Governmental Body with respect to unemployment
compensation benefits, workers’ compensation benefits, social security, social
benefits, or other benefits or obligations for Employees (other than routine
payments to be made in the normal course of business and consistent with past
practice). There are no pending claims against any Seller under any workers’
compensation plan or policy or for long-term disability. There are no
controversies pending or, to the Knowledge of Sellers, threatened between any
Seller and any of its Employees or Former Employees, which controversies have or
could reasonably be expected to result in an action, suit, proceeding, claim,
arbitration, or investigation before any Governmental Body, including claims for
compensation, severance benefits, vacation time, vacation pay, or pension
benefits, or any other claim pending in any court or administrative agency from
any current Employee or Former Employee or any other person arising out of any
Seller’s status as employer or purported employer, or as an entity which engages
independent contractors or consultants, or any workplace practices or policies
whether in the form of claims for discrimination, harassment, unfair labor
practices, grievances, wage and hour violations, wrongful discharge, or
otherwise. To the Knowledge of Sellers, no Employees or Former Employees are, or
have in the past been in, violation of any term of any employment contract,
noncompetition agreement, or any restrictive covenant to a former employer
relating to the right of any such Employee or Former Employee to be employed by
any Seller because of the nature of the Business or work performed by the
Employee or Former Employee or to the use of trade secrets or proprietary
information of others.

31



--------------------------------------------------------------------------------




5.15    Litigation. There is no Legal Proceeding pending or, to the Knowledge of
Sellers, threatened against or affecting any Seller or any of its assets (or to
the Knowledge of Sellers, pending or threatened against any of the officers,
directors, or Employees or Former Employees of any Seller with respect to their
business activities on behalf of any Seller), or to which any Seller is
otherwise a party. To the Knowledge of Sellers, there is no reasonable basis for
any such Legal Proceeding. Sellers are not subject to any Order, and Sellers are
not in breach or violation of any Order. No Seller is engaged in any legal
action to recover monies due it or for damages sustained by it. There are no
Legal Proceedings pending or, to the Knowledge of Sellers, threatened against
any Seller or to which any Seller is otherwise a party relating to this
Agreement or any Seller Document or the Transactions.
5.16    Compliance with Laws; Permits.
(a)    Each Seller is in compliance in all material respects with all Laws
applicable to its operations, the Purchased Assets, or the Business. No Seller
has received any written notice, or, to the Knowledge of Sellers, oral notice,
of or been charged with the violation of any Laws. To the Knowledge of Sellers,
no Seller is under investigation with respect to the violation of any Laws and
there are no facts or circumstances that could form the basis for any such
violation. No Seller has violated any applicable Law concerning the export or
re-export of any products or services or the boycott of any country.
(b)    Section 5.16(b) of the Seller Disclosure Schedule contains a true and
complete list of all material Permits that are required for the Business
(“Seller Permits”), and each Seller currently has all Seller Permits that it is
required to have. No Seller is in default or violation, and no event has
occurred that, with notice or the lapse of time or both, would constitute a
default or violation in any material respect of any term, condition, or
provision of any Seller Permit and, to the Knowledge of Sellers, there are no
facts or circumstances that could form the basis for any such default or
violation. None of the Seller Permits will be impaired or in any way affected by
the consummation of the Transactions.
5.17    Environmental Matters.
(a)    To the Knowledge of Sellers, the operations of the Business are, and have
at all times been in, compliance with all applicable Environmental Laws,
including obtaining, maintaining in good standing, and complying with all
Environmental Permits. No action or proceeding is pending or, to the Knowledge
of Sellers, threatened to revoke, modify, or terminate any such Environmental
Permit, and, to the Knowledge of Sellers, no facts, circumstances, or conditions
currently exist that could adversely affect continued compliance with
Environmental Laws and Environmental Permits or require currently unbudgeted
capital expenditures to achieve or maintain continued compliance with
Environmental Laws and Environmental Permits.
(b)    No Seller is the subject of any outstanding written Order or Contract
with any Governmental Body or Person with respect to (i) Environmental Laws,
(ii) Remedial Action, or (iii) any Release or threatened Release of a Hazardous
Material.
(c)    No Seller has received written, or, to the Knowledge of Sellers, oral
notice, of any claim against any Seller alleging that any Seller may be in
violation of any Environmental Law or Environmental Permit or may have any
Liability under any Environmental Law and, to the Knowledge of Sellers, no such
claim has been threatened.
(d)    To the Knowledge of Sellers, no facts, circumstances, or conditions exist
with respect to any Seller or any property currently or formerly operated, or
leased by any Seller or any property to which

32



--------------------------------------------------------------------------------




any Seller arranged for the disposal or treatment of Hazardous Materials that
could reasonably be expected to result in any Seller incurring unbudgeted
Environmental Costs and Liabilities.
(e)    To the Knowledge of Sellers, there are no investigations by any
Governmental Body of the Business, the Real Property Leases, or previously
operated or leased property of any Seller pending or threatened that could lead
to the imposition on Sellers of any Environmental Costs and Liabilities or Liens
under Environmental Law.
(f)    The Transactions do not require the consent of or filings with any
Governmental Body with respect to environmental matters.
(g)    To the Knowledge of Sellers, there are no (i) underground storage tanks,
(ii) landfills, (iii) surface impoundments, (iii) asbestos-containing materials,
or (iv) items of equipment containing polychlorinated biphenyls located at the
Leased Real Property. For any properties previously operated or leased by any
Seller, to the Knowledge of Sellers, there were none of the items listed in
clauses (i) through (iv) located at such properties during the time that such
Seller operated or leased such properties.
(h)    Seller Parent has provided to Purchaser all written environmentally
related audits, studies, reports, analyses, and results of investigations that
have been performed with respect to the Leased Real Property or any real
property previously owned, leased or operated by any Seller, and that were, at
any time, provided to any of the Sellers.
5.18    Insurance.
(a)    Each Seller has insurance policies in full force and effect (i) for such
amounts as are sufficient for all requirements of Law and all agreements to
which it is a party or by which it is bound and (ii) that are in such amounts,
with such deductibles and against such risks and losses, as are reasonable for
the Business and its assets and properties, subject to reasonable deductibles,
and the risks insured against are normal and customary for the industry.
Section 5.18 of the Seller Disclosure Schedule lists all insurance policies,
fidelity bonds, and financial responsibility certificates held by or applicable
to each Seller, including, for each, the policy name, policy number, carrier,
term, type and amount of coverage, annual premium, and whether the policy may be
terminated upon consummation of the Transactions.
(b)    No event relating to any Seller has occurred that could reasonably be
expected to result in a retroactive upward adjustment in premiums under any
insurance policies or that could reasonably be expected to result in a
prospective upward adjustment in such premiums. Excluding insurance policies
that have expired and been replaced in the Ordinary Course of Business, no
insurance policy has been cancelled within the last two years and, to the
Knowledge of Sellers, no threat has been made to cancel any insurance policy of
any Seller during such period. All such insurance policies will remain in full
force and effect through the Closing Date. No event has occurred, including the
failure by any Seller to give any notice or information, or any Seller giving
any inaccurate or erroneous notice or information, that limits or impairs the
rights of any Seller under any such insurance policies.
5.19    Accounts and Notes Receivable and Payable.
(a)    Section 5.19 of the Seller Disclosure Schedule lists and shows the aging
of all the accounts receivable (i) reflected on the Balance Sheet or (ii)
arising after the Balance Sheet Date. All accounts and notes receivable have
arisen from bona fide transactions in the Ordinary Course of Business consistent
with past practice and are payable on ordinary trade terms. All accounts and
notes receivable (A) reflected on the Balance Sheet or (B) arising after the
Balance Sheet Date are good and collectible at the aggregate

33



--------------------------------------------------------------------------------




recorded amounts thereof, net of any applicable reserve for returns or doubtful
accounts, and all such reserves are adequate and were calculated in a manner
consistent with past practice and in accordance with GAAP consistently applied.
None of the accounts or the notes receivable (1) are subject to any setoffs or
counterclaims or (2) represent obligations for goods sold on consignment, on
approval, or on sale-or-return basis or subject to any other repurchase or
return arrangement.
(b)    All accounts payable reflected in the Balance Sheet or arising after the
Balance Sheet Date are the result of bona fide transactions in the Ordinary
Course of Business and have been paid or are not yet due and payable.
5.20    Customers and Suppliers.
(a)    Section 5.20 of the Seller Disclosure Schedule lists (i) each customer
that accounted for more than $100,000 in revenues of the Business during either
the last full fiscal year or the interim period through the Balance Sheet Date
(each, a “Significant Customer”) and the percentage of total revenues of the
Business such Significant Customer represented during the previous twenty-four
(24) months and (ii) each supplier that is the sole supplier of any significant
product or service to the Business. No purchase order or commitment of any
Seller are in excess of normal requirements, nor are prices provided therein in
excess of current market prices for the products or services to be provided
thereunder.
(b)    No Seller has any outstanding dispute that has been communicated in
writing or, to the Knowledge of Sellers, orally to any Seller concerning any
Seller’s business operations or services with any Significant Customer. No
Seller has received any written notice, or, to the Knowledge of Sellers, oral
notice, from any Significant Customer that such customer will not continue as a
customer of the Business after Closing or that such customer intends to
terminate or materially modify existing agreements relating to the Business. To
the Knowledge of Sellers, no other customer of the Business has asserted any
claims of breach of warranty with regard to such services nor does any Seller
have any indemnity liability for any such services to any other customer. To the
Knowledge of Sellers, no customer has any interest in any real or personal,
tangible or intangible property used in or pertaining to the Business.
5.21    Related Party Transactions. No Seller (a) owes any amount to any Related
Person; (b) is involved in any business arrangement or other relationship with
any Related Person (whether written or oral); (c) owns any property or right,
tangible or intangible, that is used by any Related Person; (d) has any claim or
cause of action against any Related Person; or (e) controls, owns any direct or
indirect interest of any kind in, is a director, manager, officer, employee, or
partner of, is a consultant to, is a lender to or borrower from, or has the
right to participate in the profits of any Person that is a competitor,
supplier, customer, landlord, tenant, creditor, or debtor of any Seller. No
Related Person owes any amount to any Seller or has committed to make any loan
or extend or guarantee credit to or for the benefit of any Seller, or owns any
property or right, tangible or intangible, that is used by any Seller.
5.22    Non-Compete Agreements. No Seller is a party to any written or, to the
Knowledge of Sellers, oral, agreement in the nature of a non-compete or
exclusivity agreement or that otherwise limits or restricts the ability of any
Seller, or would after the Closing limit or restrict the ability of Purchaser,
to compete or otherwise conduct its business in any manner or place.
5.23    Banks. Section 5.23 of the Seller Disclosure Schedule lists (a) the
names and locations of all banks with which each Seller has accounts or safe
deposit boxes, (b) the account numbers of all such accounts, and (c) the names
of all persons authorized to draw thereon or to have access thereto. No person
holds a power of attorney to act on behalf of any Seller.

34



--------------------------------------------------------------------------------




5.24    Financial Advisors. Except for Hyde Park Capital Partners, LLC pursuant
to the engagement letter in the form provided to Purchaser by Seller Parent, no
Person has acted, directly or indirectly, as a broker, finder, or financial
advisor for Sellers in connection with the Transactions, and no Person is or
will be entitled to any fee or commission or like payment in respect thereof.
5.25    Certain Payments. No Seller or, to the Knowledge of Sellers, any
director, officer, employee, or other Person associated with or acting on behalf
of any of them has directly or indirectly (a) made any contribution, gift,
bribe, rebate, payoff, influence payment, kickback, or other payment to any
Person, private or public, regardless of form, whether in money, property, or
services (i) to obtain favorable treatment in securing business for any Seller,
(ii) to pay for favorable treatment for business secured by any Seller, (iii) to
obtain special concessions or for special concessions already obtained for or in
respect of any Seller, or (iv) in violation of any applicable Law or (b)
established or maintained any fund or asset with respect to any Seller that has
not been recorded in the books and records of Sellers.
5.26    Guarantees or Suretyships. No Seller has any obligations or liabilities
(absolute or contingent) as guarantor, surety, cosigner, endorser, co-maker,
indemnitor, or otherwise with respect to the obligations or Liabilities of any
Person.
5.27    Complete Copies of Materials. Seller Parent has delivered or made
available to Purchaser copies of each document listed in the Seller Disclosure
Schedule and such copies are true and complete copies of such documents,
including all amendments, supplements and modifications thereto, in all material
respects. The documents attached to the Seller Disclosure Schedule are the same
versions of the corresponding documents that were available on Seller’s RR
Donnelley Venue electronic datasite on the Closing Date.
5.28    Full Disclosure. No representation or warranty of the Selling Parties
contained in this Agreement or in any of the Seller Documents and no written
statement made by or on behalf of the Selling Parties to Purchaser or any of its
Affiliates pursuant to this Agreement or any of the Seller Documents contains an
untrue statement of a material fact or omits to state a material fact necessary
to make the statements contained herein or therein not misleading. There are no
facts which the Selling Parties have not disclosed to Purchaser in writing that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
ARTICLE VI    
REPRESENTATIONS AND WARRANTIES OF THE PURCHASING PARTIES
The Purchasing Parties, jointly and severally, represent and warrant to Sellers,
and acknowledge that Sellers are relying upon such representations and
warranties in connection with the Transactions, that the statements contained in
this Article VI are true and correct, except as set forth in the correspondingly
numbered disclosure schedules delivered by the Purchasing Parties to Sellers
(the “Purchaser Disclosure Schedule”) dated as of the Closing Date.
6.1    Organization and Good Standing. Purchaser is a corporation duly
organized, validly existing and subsisting under the Laws of the State of
Nevada. Purchaser Parent is a corporation duly organized, validly existing and
subsisting under the Laws of the State of Washington.
6.2    Authorization of Agreement. Each Purchasing Party has full corporate
power and authority to execute and deliver this Agreement and each other
agreement, document, instrument, or certificate contemplated by this Agreement
or to be executed by such Purchasing Party in connection with the

35



--------------------------------------------------------------------------------




consummation of the Transactions (collectively, the “Purchaser Documents”), to
perform its obligations hereunder and thereunder, and to consummate the
Transactions. The execution, delivery, and performance by the Purchasing Parties
of this Agreement and each Purchaser Document have been duly authorized by all
necessary corporate action on behalf of the Purchasing Parties. This Agreement
and each Purchaser Document has been duly and validly executed and delivered by
each Purchasing Party that is a party thereto and (assuming the due
authorization, execution, and delivery by the other parties hereto and thereto)
this Agreement and each Purchaser Document constitute the legal, valid, and
binding obligation of the Purchasing Parties, enforceable against them in
accordance with their respective terms, except to the extent that enforceability
may be limited by the effect of (a) any applicable bankruptcy, insolvency,
reorganization, moratorium, and similar Laws affecting the enforcement of
creditors’ rights and remedies generally, and (b) general principles of equity,
including principles of commercial reasonableness, good faith, and fair dealing
(regardless of whether enforcement is sought in a proceeding at law or in
equity).
6.3    Conflicts; Consents of Third Parties.
(d)    None of the execution and delivery by the Purchasing Parties of this
Agreement or the Purchaser Documents, the consummation of the Transactions, or
the compliance by any Purchasing Party with any of the provisions hereof or
thereof will (i) conflict with, (ii) result in any violation or breach of or
default (with or without notice or lapse of time, or both) under, (iii) give
rise to a right of termination, cancellation or acceleration of any obligation
or the loss of a material benefit under, or (iv) give rise to any obligation to
make any payment under or to increased, additional, accelerated, or guaranteed
rights or entitlements of any Person under any provision of (A) the articles of
incorporation and bylaws of any Purchasing Party; (B) any Contract or Permit to
which any Purchasing Party is a party or by which any of the properties or
assets of the Purchasing Parties are bound; (C) any Order of any Governmental
Body applicable to any Purchasing Party or by which any of the properties or
assets of any Purchasing Party are bound; or (D) any applicable Law.
(e)    No consent, waiver, approval, Order, Permit, or authorization of,
declaration or filing with, or notification to any Person or Governmental Body
is required on the part of any Purchasing Party in connection with (i) the
execution and delivery of this Agreement or the Purchaser Documents, the
compliance by any Purchasing Party with any of the provisions hereof or thereof,
the consummation of the Transactions, or the taking by Purchasing Party of any
other action contemplated hereby or thereby or (ii) the continuing validity and
effectiveness immediately following the Closing of any Contract or Permit of
Purchasing Party. Neither the execution and delivery of this Agreement nor the
consummation of the Transactions are subject to any filing pursuant to the HSR
Act.
6.4    Litigation. There are no Legal Proceedings pending or, to the knowledge
of the Purchasing Parties, threatened that are reasonably likely to prohibit or
restrain the ability of the Purchasing Parties to enter into this Agreement or
to consummate the Transactions.
6.5    Financial Advisors. No Person has acted, directly or indirectly, as a
broker, finder, or financial advisor for the Purchasing Parties in connection
with the Transactions and no Person is entitled to any fee or commission or like
payment in respect thereof.
6.6    Full Disclosure. No representation or warranty of the Purchasing Parties
contained in this Agreement or in any of the Purchaser Documents and no written
statement made by or on behalf of the Purchasing Parties to any Seller pursuant
to this Agreement or any of the Purchaser Documents contains an untrue statement
of a material fact or omits to state a material fact necessary to make the
statements contained herein or therein not misleading.

36



--------------------------------------------------------------------------------




ARTICLE VII    
POST-CLOSING COVENANTS
7.1    Non-Competition; Non-Solicitation; Confidentiality.
(d)    For a period from the Closing Date until the fifth anniversary of the
Closing Date, Sellers will not and will cause their Affiliates not to, directly
or indirectly, own, manage, operate, control, or participate in the ownership,
management, operation, or control of any business, whether in corporate,
proprietorship, or partnership form or otherwise, engaged in the Business or
that otherwise competes with the Business (a “Restricted Business”); provided
that the restrictions contained in this Section 7.1(a) will not restrict the
acquisition by Sellers, directly or indirectly, of less than 2% of the
outstanding capital stock of any publicly traded company engaged in a Restricted
Business; and provided, further, that Purchaser specifically acknowledges and
agrees that each of the businesses listed on Schedule 7.1(a) will not be a
Restricted Business for purposes of this Section 7.1(a). The Parties
specifically acknowledge that the remedy at law for any breach of the foregoing
will be inadequate and that Purchaser, in addition to any other relief available
to it, will be entitled to temporary and permanent injunctive relief without the
necessity of proving actual damage or posting any bond whatsoever.
(e)    For a period from the Closing Date to the fifth anniversary of the
Closing Date, Sellers will not and will cause their managers, directors,
officers, employees, and Affiliates not to:  (i) cause, solicit, induce, or
encourage any Employees of any Seller or Purchaser to leave such employment or
hire, employ, or otherwise engage any such individual, or (ii) cause, induce, or
encourage any material actual or prospective client, customer, supplier
(including any content providers), or licensor of the Business (including any
existing or former customer of any Seller and any Person that becomes a client
or customer of the Business after the Closing) or any other Person who has a
material business relationship with the Business to terminate or modify any such
actual or prospective relationship; provided, however, that Purchaser
specifically acknowledges and agrees that each of the businesses listed on
Schedule 7.1(a) are permitted to solicit, hire, employ, or otherwise engage each
or all of the individuals listed on Schedule 7.1(b) following the expiration or
termination of the Transition Services Agreement.
(f)    From and after the Closing Date, the Selling Parties will not and will
cause their Affiliates and their respective officers and directors not to,
directly or indirectly, disclose, reveal, divulge, or communicate to any Person
other than authorized officers, directors, and employees of the Purchasing
Parties or use or otherwise exploit for its own benefit or for the benefit of
anyone other than the Purchasing Parties any Confidential Information (as
defined below). The Selling Parties and their officers, directors, and
Affiliates will not have any obligation to keep confidential any Confidential
Information if and to the extent disclosure thereof is specifically required by
applicable Law; provided that in the event disclosure is required by applicable
Law, the Selling Parties will, to the extent reasonably possible, provide
Purchaser with prompt written notice of such requirement prior to making any
disclosure so that Purchaser may seek an appropriate protective order. For
purposes of this Section 7.1(c), “Confidential Information” means any
information with respect to the Business and the Purchased Assets, including
methods of operation, customers, customer lists, products, prices, fees, costs,
Technology, inventions, Trade Secrets, know-how, Software, marketing methods,
plans, personnel, suppliers, competitors, markets, or other specialized
information or proprietary matters. Confidential Information does not include,
and there will be no obligation hereunder with respect to, information that
(i) is generally available to the public on the date of this Agreement or
(ii) becomes generally available to the public other than as a result of a
disclosure not otherwise permissible hereunder.

37



--------------------------------------------------------------------------------




(g)    The covenants and undertakings contained in this Section 7.1 relate to
matters that are of a special, unique and extraordinary character and a
violation of any of the terms of this Section 7.1 will cause irreparable injury
to Purchaser, the amount of which will be impossible to estimate or determine
and that cannot be adequately compensated. Accordingly, the remedy at law for
any breach of this Section 7.1 will be inadequate. Therefore, in addition to
seeking damages, Purchaser will be entitled to an injunction, restraining order,
or other equitable relief from any court of competent jurisdiction in the event
of any breach of this Section 7.1 without the necessity of proving actual
damages or posting any bond whatsoever. The rights and remedies provided by this
Section 7.1 are cumulative and in addition to any other rights and remedies that
Purchaser may have hereunder or at law or in equity. In the event that Purchaser
seeks damages for any breach of this Section 7.1, the portion of the Total
Consideration that is allocated by the Parties to the foregoing covenant will
not be considered a measure of or limit on such damages.
(h)    If any court of competent jurisdiction in a final nonappealable judgment
determines that a specified time period, a specified geographical area, a
specified business limitation, or any other relevant feature of this Section 7.1
is unreasonable, arbitrary, or against public policy, then a lesser time period,
geographical area, business limitation, or other relevant feature that is
determined by such court to be reasonable, not arbitrary, and not against public
policy may be enforced against the applicable Party.
(i)    The Purchasing Parties acknowledge and agree that the provision of
services to be provided by Sellers to the Purchasing Parties pursuant to the
Transition Services Agreement will not be deemed a breach of this Section 7.1.
7.2    Preservation of Records. Each of the Selling Parties and Purchaser will
preserve and keep at Purchaser’s reasonable cost and expense, the records held
by them or their respective Affiliates relating to the Purchased Assets and
Assumed Liabilities and Excluded Liabilities with respect to the pre-Closing
period for a period of seven (7) years from the Closing Date and will make such
records and personnel available to the other as may be reasonably required by
such Party in connection with, among other things, any insurance claims by,
legal proceedings against, or governmental investigations of the Selling Parties
or Purchaser or any of their respective Affiliates or in order to enable the
Selling Parties or Purchaser to comply with their respective obligations under
this Agreement and each other agreement, document, or instrument contemplated
hereby or thereby. In the event the Selling Parties or Purchaser wish to destroy
(or permit to be destroyed) such records after that time, such Party will first
give ninety (90) days’ prior written notice to the other Parties and such other
Parties will have the right at their option and expense, upon prior written
notice given to such Parties within that 90-day period, to take possession of
the records within one hundred eighty (180) days after the date of such notice.
7.3    Publicity. Neither the Selling Parties nor Purchaser will issue any press
release or public announcement concerning this Agreement or the Transactions
without obtaining the prior written approval of the other Parties, which
approval will not be unreasonably withheld or delayed, unless, in the sole
judgment of such Parties, disclosure is otherwise required by applicable Law or
by the applicable rules of any stock exchange on which such Party lists
securities, provided that, to the extent required by applicable Law, the Party
intending to make such release will use its commercially reasonable efforts
consistent with such applicable Law to consult with the other Parties with
respect to the timing and content thereof. No Party will disclose or otherwise
make available to the public the terms of this Agreement (including the Base
Purchase Price, the Closing Cash and the Total Consideration) or copies of this
Agreement, except where such disclosure, availability, or filing is required by
applicable Law and only to the extent required by such Law. In the event that
such disclosure, availability, or filing is required by applicable Law, each of
Purchaser and the Selling Parties (as applicable) agrees to use their
commercially reasonable efforts to obtain

38



--------------------------------------------------------------------------------




“confidential treatment” of this Agreement with such Governmental Body and to
redact such terms of this Agreement as the other Parties may request, to the
extent allowed by applicable Law.
7.4    Use of Name. Upon the Closing, (a) Purchaser will have the sole right to
the use of the names MDT Personnel, MDT Staffing, Disaster Recovery, or similar
names, and any service marks, trademarks, trade names, d/b/a names, fictitious
names, identifying symbols, logos, emblems, signs, or insignia related thereto
or containing or comprising the foregoing, or otherwise used in the Business,
including any name or mark confusingly similar thereto (collectively, the
“Seller Marks”) and (b) Sellers will not, and will not permit any Affiliate to,
use such name or any variation or simulation thereof or any of the Seller Marks;
provided that Sellers may continue to use the foregoing in the performance of
their obligations under the Transition Services Agreement. Within five (5)
Business Days after the expiration or termination of the Transition Services
Agreement, or upon earlier request of Purchaser, Sellers, as applicable, will
change their names to no longer include the names MDT Personnel, MDT Staffing,
Disaster Recovery, or any variation thereof.
7.5    Real Property Leases. After the Closing, Purchaser will use commercially
reasonable efforts to cause the counterparties under the Real Property Leases to
discharge all of the Liabilities of Sellers under each of the Real Property
Leases that arise out of or relate to the period from and after the Closing
Date, in each case without causing any unduly burdensome detriment (economic or
otherwise) to the Selling Parties. Nothing in this Section 7.5 shall limit or
affect Purchaser’s obligations to assume all Liabilities of Sellers under each
of the Real Property Leases that arise out of or relate to the period from and
after the Closing Date pursuant to Section 2.3(c). Purchaser shall provide
evidence (e.g., a copy of a cancelled check or a discharge or release document
executed by the applicable landlord) of each such discharge of Liabilities under
the Real Property Leases.
7.6    Release of Support Obligations.
(l)    Purchaser recognizes that the Member has provided guarantees or other
credit support to Sellers with respect to the Business, all of which that are
outstanding as of the date of this Agreement are set forth on Schedule 2.3(d)
(such support obligations contained in Schedule 2.3(d), as modified or replaced
from time to time in the Ordinary Course of Business, are hereinafter referred
to as “Support Obligations”).
(m)    Purchaser will use commercially reasonable efforts to cause the
beneficiary or beneficiaries of such Support Obligations to (i) remit any cash
to the Member held under any escrow arrangement that is a Support Obligation
promptly following the replacement of such escrow arrangement pursuant to
Section 7.6(c)(ii), and (ii) terminate, surrender and redeliver to the Member
each original copy of each original guaranty, letter of credit or other
instrument constituting or evidencing such Support Obligations.
(n)    Purchaser and the Member will cooperate and use commercially reasonable
efforts to obtain the complete and unconditional release of the Member from any
Support Obligations after the Closing Date (each such unreleased Support
Obligation, until such time as such Support Obligation is released in accordance
with this Section 7.6(c), a “Continuing Support Obligation”). Until such
Continuing Support Obligations are so released:
(i)    Purchaser will indemnify the Member from and against any Liabilities,
losses and reasonable costs or expenses incurred by the Member from and after
the Closing Date in connection with each Continuing Support Obligation
(including any demand or draw upon, or withdrawal from, any Continuing Support
Obligation) as it relates to the period from and after the Closing Date; and

39



--------------------------------------------------------------------------------




(ii)    Purchaser will not, and will cause its Affiliates not to, effect any
amendments or modifications or any other changes to the Contracts or obligations
to which any of the Continuing Support Obligations relate, or to otherwise take
any action that could increase, extend or accelerate the Liability of the Member
under any Continuing Support Obligation, without the Member’s prior written
consent, which, subject to the application of the provisions of this Section
7.6(c) to any such increase, extension or acceleration, will not be unreasonably
withheld or delayed.
ARTICLE VIII    
EMPLOYEES
8.1    Offers of Employment. Unless otherwise agreed to by the Parties, upon
satisfactory completion of Purchaser’s standard and customary pre-employment
screening, which may include a background check, an interview and similar
screening, Purchaser will offer employment to all Transferred Employees (i.e.,
branch personnel and sales personnel) who are employed by Sellers as of the
Closing Date, with such employment to be effective no later than the expiration
or termination of the Transition Services Agreement. Purchaser will not
terminate any such Transferred Employees so hired, other than termination for
cause, during the period ending sixty (60) days after the Closing.
8.2    Cooperation.     Following the Closing, Sellers will cooperate with
regard to the recruitment and hiring of employees by Purchaser. Sellers will use
commercially reasonable efforts to assist Purchaser with its recruitment
efforts. Sellers will cooperate with Purchaser to develop appropriate
communications to Employees regarding the Transactions and a transition plan
following Closing, including delivering other notices to Employees as requested
by Purchaser.
8.3    Obligations. Sellers will be solely responsible, and Purchaser will have
no obligations whatsoever for, any compensation or other amounts payable to any
Employee or Former Employee including hourly pay, commission, bonus, salary,
accrued vacation, fringe, pension or profit sharing benefits or severance pay
for any period of employment prior to the Closing Date, except as may be set
forth in Section 2.3(b) or reflected in payments made by Purchaser Parent under
the Transition Services Agreement.
ARTICLE IX    
CLOSING DELIVERABLES
9.1    Items Delivered by Sellers at Closing. At or prior to the Closing,
Sellers delivered, or caused to be delivered, the following to Purchaser:
(a)    copies of (i) all consents, approvals, Orders, or authorizations of or
registrations, declarations, or filings with, any Governmental Body required to
be obtained or made in connection with the execution and delivery of this
Agreement or the consummation of the Transactions and (ii) all consents, waivers
and approvals listed on Schedule 9.1(a);
(b)     certificates of good standing or subsistence dated not more than ten
(10) days prior to the Closing Date with respect to each Seller issued by the
secretary of state of the applicable state for formation or organization;
(c)    duly executed Non-Competition and Non-Solicitation Agreement from Member;
(d)    duly executed bills of sale from each Seller;

40



--------------------------------------------------------------------------------




(e)    duly executed Assignment and Assumption Agreements and duly executed
assignments of the registrations and applications included in the Purchased
Intellectual Property and general assignments of all other Purchased
Intellectual Property from each Seller;
(f)    all instruments and documents necessary to release any and all Liens on
the Purchased Assets, including appropriate UCC financing statement amendments
(termination statements);
(g)    copies of resolutions as to the due authorization of this Agreement and
all of the Transactions from each Seller and copies of each Seller’s
organization documents, each certified by its secretary or manager, as
applicable;
(h)    releases and waivers from each of the parties in the matters set forth on
Schedule 9.1(h) releasing all claims and waiving all rights against Purchaser;
and
(i)    the Transition Services Agreement duly executed by Seller Parent.
9.2    Items Delivered by Purchaser at Closing. At or prior to the Closing,
Purchaser delivered, or caused to be delivered, the following to Sellers:
(a)    the Closing Cash (less the adjustments thereto) pursuant to Section 3.2;
(b)    copies of consents, approvals, Orders, or authorizations of, or
registrations, declarations, or filings with, any Governmental Body required to
be obtained or made by it in connection with the execution and delivery of this
Agreement or the consummation of the Transactions;
(c)    duly executed Assignment and Assumption Agreements with respect to each
Seller;
(d)    copies of resolutions as to the due authorization of this Agreement and
all of the Transactions by each of the Purchasing Parties and copies each of the
Purchasing Parties organization documents, each certified by its secretary or
manager, as applicable;
(e)    the Indemnification Agreement;
(f)    a payoff letter from Synovus with respect to the Synovus Debt; and
(g)    the Transition Services Agreement duly executed by Purchaser.
ARTICLE X    
INDEMNIFICATION
10.1    Survival of Representations and Warranties. The representations and
warranties of the Parties contained in this Agreement, any certificate delivered
pursuant hereto, or any Seller Document or Purchaser Document will survive the
Closing through and including the date that is sixteen (16) months after the
Closing Date (the “General Survival Period”); provided, however, that (a) the
Core Seller Representations (other than the representations and warranties of
the Selling Parties contained in Sections 5.8 (Taxes) and 5.13 (Employee
Benefits)) and the Core Purchaser Representations will survive the Closing
forever (in each case, the “Survival Period”), (b) the representations and
warranties of the Selling Parties contained in Sections 5.8 (Taxes) and 5.13
(Employee Benefits) shall expire on the expiration date of the applicable
statute of limitations, and (c) any claim with respect to any fraudulent,
intentional, or willful breach of any

41



--------------------------------------------------------------------------------




representation will survive and can be made by a Purchaser Indemnified Party
forever; provided, however, that any obligations under Sections 10.2(a)(i) and
10.2(b)(i) will not terminate with respect to any Losses as to which the Person
to be indemnified will have given written notice to the indemnifying party in
accordance with Section 10.3(a) before the termination of the applicable
Survival Period. Notwithstanding anything to the contrary in this Section 10.1,
the indemnification obligations pursuant to this Article X will not terminate
with respect to (A) any indemnification claim made by a Purchaser Indemnified
Party or a Seller Indemnified Party, as the case may be, prior to the expiration
of the applicable Survival Period until such claim is resolved or (B) a
Potential Loss until the earlier to occur of the date on which (y) such
Potential Loss is determined to have resulted in any Loss (defined below) to the
potential indemnified party and such party has made a related claim for
indemnification with respect to such Loss pursuant to this Article X (provided,
that such claim must be made, if at all, within ninety (90) days following the
date on which the indemnified party has actual knowledge that such Potential
Loss is determined to have resulted in a Loss) and (z) the potential indemnified
party ceases to have a reasonable basis to believe that such Potential Loss may
result in a Loss.
10.2    Indemnification.
(q)    From and after the Closing and subject to Sections 10.1 (Survival of
Representations and Warranties), 10.3 (Indemnification Procedures), 10.4
(Limitations on Indemnification for Breaches of Representations and Warranties),
and 10.5 (Indemnity Escrow), Sellers, jointly and severally indemnify, defend,
and hold Purchaser and its Affiliates and their respective directors, managers,
officers, employees, equity holders, members, partners, agents, attorneys,
representatives, successors, and assigns (collectively, the “Purchaser
Indemnified Parties”) harmless from and against, and agree to pay to the
applicable Purchaser Indemnified Parties the amount of, any and all losses,
liabilities, claims, obligations, deficiencies, demands, judgments, damages
(including incidental and consequential damages), interest, fines, penalties,
claims, suits, actions, causes of action, assessments, awards, costs, and
expenses (including costs of investigation and defense and attorneys’ and other
professionals’ fees), or any diminution in value, whether or not involving a
third party claim (individually, a “Loss” and, collectively, “Losses”) based
upon, attributable to, or resulting from:
(i)    any breach of the representations or warranties made by any of the
Selling Parties in this Agreement or in any Seller Document as of the Closing
Date, except to the extent that any such representation or warranty relates to a
specific date, in which case the failure of such representation or warranty to
be true and correct as of such date;
(ii)    any breach of any covenant or other agreement on the part of any of the
Selling Parties under this Agreement or in any Seller Document;
(iii)    with respect to any Employee, (A) any employment-related liability
(statutory or otherwise) with respect to employment or termination of employment
on or prior to the Closing Date, (B) any liability relating to, arising under,
or in connection with any Employee Benefit Plan, including any liability under
COBRA, whether arising on or prior to the Closing Date, and (C) any liability
under WARN, in each case regardless of when a claim giving rise to such
liability is asserted;
(iv)    any Excluded Asset or any Excluded Liability;
(v)    any Tax Liability of any of the Selling Parties, and any Tax Liability
relating to the Purchased Assets or the Business for any Tax period or portion
thereof ending on or prior to the Closing Date (except for any Taxes
specifically allocated to Purchaser under Section 11.2);

42



--------------------------------------------------------------------------------




(vi)    any event, condition, circumstance, activity, practice, incident,
action, omission, negligence, fault, or plan initially existing or occurring (or
alleged to have occurred) prior to the Closing relating to or involving in any
way any Selling Party or the Business, including any pending or threatened (at
any time prior to Closing) Legal Proceeding involving any Selling Party or the
Business and relating to any such event, condition, circumstance, activity,
practice, incident, action, omission, or plan (whether or not any such event,
condition, circumstance, act, practice, incident, action, omission, negligence,
fault, plan, or Legal Proceeding has been disclosed on any disclosure schedule
or otherwise to Purchaser);
(vii)    Any Seller (A) instituting proceedings under any applicable bankruptcy
Law, (B) having a bankruptcy proceeding filed against it, (C) filing a petition
or answer of consent seeking reorganization under any bankruptcy or any similar
Law or similar statute, (D) consenting to the filing of any such petition,
(E) having appointed a Custodian of it or any of its assets or property,
(F) making a general assignment for the benefit of creditors, (G) admitting in
writing its inability to pay its debts generally as they become due,
(H) becoming insolvent, (I) failing generally to pay its debts as they become
due, or (J)  taking any corporate action in furtherance of or to facilitate,
conditionally or otherwise, any of the foregoing; and
(viii)    the matters set forth on Schedule 10.2(a)(viii).
(r)    From and after the Closing and subject to Sections 10.1 (Survival of
Representations and Warranties), 10.3 (Indemnification Procedures) and 10.4
(Limitations on Indemnification for Breaches of Representations and Warranties),
Purchaser will indemnify and hold Sellers and their respective Affiliates,
equity holders, directors, officers, employees, members, partners, agents,
attorneys, representatives, successors, and permitted assigns (collectively, the
“Seller Indemnified Parties”) harmless from and against, and pay to the
applicable Seller Indemnified Parties the amount of, any and all Losses based
upon, attributable to, or resulting from:
(i)    any breach of any of the representations or warranties made by any of the
Purchasing Parties in this Agreement or in any Purchaser Document as of the
Closing Date, except to the extent that any such representation or warranty
relates to a specific date, in which case the failure of such representation or
warranty to be true and correct as of such date;
(ii)    any breach of any covenant or other agreement on the part of Purchaser
under this Agreement or any Purchaser Document;
(iii)    any Assumed Liability; and
(iv)    any Tax Liability of any of Sellers, and any Tax Liability relating to
the Purchased Assets or the Business for any Tax period or portion thereof
commencing on the Closing Date (except for any Taxes specifically allocated to
Sellers under Section 11.2).
10.3    Indemnification Procedures.
(o)    A claim for indemnification for any matter not involving a third-party
claim may be asserted by written notice to the Party from whom indemnification
is sought; provided that failure to so notify the indemnifying party will not
preclude the indemnified party from any indemnification that it may claim in
accordance with this Article X.
(p)    In the event that any Legal Proceedings will be instituted or that any
claim or demand will be asserted by any third party in respect of which
indemnification may be sought under Section 10.2 (regardless of the limitations
set forth in Section 10.4) (“Third Party Claim”), the indemnified party will

43



--------------------------------------------------------------------------------




promptly cause written notice of the assertion of any Third Party Claim of which
it has knowledge that is covered by this indemnity to be forwarded to the
indemnifying party. The failure of the indemnified party to give reasonably
prompt notice of any Third Party Claim will not release, waive, or otherwise
affect the indemnifying party’s obligations with respect thereto except to the
extent that the indemnifying party can demonstrate actual material loss and
prejudice as a result of such failure. Subject to the provisions of this
Section 10.3, the indemnifying party will have the right, at its sole expense,
to be represented by counsel of its choice, which counsel must be reasonably
satisfactory to the indemnified party, and to defend against, negotiate, settle,
or otherwise deal with any Third Party Claim that relates to any Losses
indemnified against by it hereunder; provided that the indemnifying party will
have acknowledged in writing to the indemnified party its unqualified obligation
to indemnify the indemnified party as provided hereunder. If the indemnifying
party elects to defend against, negotiate, settle, or otherwise deal with any
Third Party Claim that relates to any Losses indemnified against by it
hereunder, it will within five (5) days of the indemnified party’s written
notice of the assertion of such Third Party Claim (or sooner, if the nature of
the Third Party Claim so requires) notify the indemnified party of its intent to
do so; provided that the indemnifying party must conduct its defense of the
Third Party Claim actively and diligently thereafter in order to preserve its
rights in this regard. If the indemnifying party elects not to defend against,
negotiate, settle or otherwise deal with any Third Party Claim that relates to
any Losses indemnified against by it hereunder, fails to notify the indemnified
party of its election as herein provided, or contests its obligation to
indemnify the indemnified party for such Losses under this Agreement, the
indemnified party may defend against, negotiate, settle, or otherwise deal with
such Third Party Claim. If the indemnified party defends any Third Party Claim,
then the indemnifying party will reimburse the indemnified party for the
expenses of defending such Third Party Claim upon submission of periodic bills.
If the indemnifying party will assume the defense of any Third Party Claim, the
indemnified party may participate, at his, her, or its own expense, in the
defense of such Third Party Claim; provided that such indemnified party will be
entitled to participate in any such defense with separate counsel at the expense
of the indemnifying party if in the reasonable opinion of counsel to the
indemnified party a conflict or potential conflict exists between the
indemnified party and the indemnifying party that would make such separate
representation advisable; and provided further that the indemnifying party will
not be required to pay for more than one such counsel (plus any appropriate
local counsel) for all indemnified parties in connection with any Third Party
Claim. Each party will cooperate with the other in all reasonable respects in
connection with the defense of any Third Party Claims, and each Party will
provide reasonable access to each other Party to such documents and information
as may reasonably be requested in connection with the defense, negotiation, or
settlement of any such Third Party Claim. Notwithstanding anything in this
Section 10.3 to the contrary, neither the indemnifying party nor the indemnified
party will, without the written consent of the other party, settle or compromise
any Third Party Claim or permit a default or consent to entry of any judgment
unless (i) the claimant (or claimants) and such party provide to such other
party an unqualified release from all liability in respect of the Third Party
Claim, or (ii) if such Third Party Claim is with respect to Taxes such
settlement or compromise could not reasonably be expected to have an adverse
effect on Purchaser. If the indemnifying party makes any payment on any Third
Party Claim, the indemnifying party will be subrogated, to the extent of such
payment, to all rights and remedies of the indemnified party to any insurance
benefits or other claims of the indemnified party with respect to such Third
Party Claim.
(q)    After any final decision, judgment, or award will have been rendered by a
Governmental Body of competent jurisdiction and the expiration of the time in
which to appeal therefrom, a settlement will have been consummated, or the
indemnified party and the indemnifying party will have arrived at a mutually
binding agreement, in each case with respect to a Third Party Claim hereunder,
the indemnified party will forward to the indemnifying party notice of any sums
due and owing by the indemnifying party pursuant to this Agreement with respect
to such matter and the indemnifying party will pay all of such remaining sums so
due and owing to the indemnified party in accordance with Section 10.5.

44



--------------------------------------------------------------------------------




10.4    Limitations on Indemnification for Breaches of Representations and
Warranties.
(g)    An indemnifying party will not have any liability under
Section 10.2(a)(i) or Section 10.2(b)(i) unless the aggregate amount of Losses
incurred by the indemnified parties and indemnifiable hereunder based upon,
attributable to, or resulting from the failure of any of the representations or
warranties to be true and correct exceeds Two Hundred Fifty Thousand Dollars
($250,000) (the “Deductible”) and, in such event, the indemnifying party will be
required to pay the entire amount of all such Losses; provided that, the
Deductible limitation will not apply to Losses related to (i) the failure to be
true and correct of any of the Core Seller Representations and Core Purchaser
Representations, or (ii) any indemnification claim arising out of any
fraudulent, intentional, or willful breach of any representation of the Selling
Parties in this Agreement or any Seller Document.
(h)    Neither the Sellers nor Purchaser will be required to indemnify any
Person under Section 10.2(a)(i) or Section 10.2(b)(i) for an aggregate amount of
Losses exceeding Six Million Five Hundred Thousand Dollars ($6,500,000) (the
“Cap”); provided, however, that: (i) with respect to any indemnification
obligations of the Sellers, any amounts paid to Purchaser Indemnified Parties
from the Indemnity Escrow Account and the Special Indemnity Escrow Account shall
be included in determining whether the Cap is reached to the extent such amounts
relate to indemnification claims pursuant to which the Cap otherwise applies;
(ii) on the date on which written notice is given to the Escrow Agent of the
final judgment or settlement for the last matter set forth on Schedule
10.2(a)(viii), the Cap for all indemnification claims that are subject to the
Cap shall be reduced to Five Million Five Hundred Thousand Dollars ($5,500,000)
plus any amount exceeding Five Million Five Hundred Thousand Dollars
($5,500,000) but less than Six Million Five Hundred Thousand Dollars
($6,500,000) with respect to which a claim for indemnification was made prior to
such date, and (iii) there will be no Cap with respect to Losses related to
(A) the failure to be true and correct of any of the Core Seller Representations
and Core Purchaser Representations or (B) any indemnification claim arising out
of any fraudulent, intentional, or willful breach of any representation of the
Selling Parties in this Agreement or any Seller Document.
(i)    For purposes of determining the failure of any representations or
warranties to be true and correct, the breach of any covenants or agreements,
and calculating Losses hereunder, any materiality or Material Adverse Effect
qualifications in the representations, warranties, covenants, and agreements
will be disregarded.
10.5    Indemnity Escrow and Special Indemnity Escrow.
(d)    On the Closing Date, Purchaser will, on behalf of Sellers, pay to Escrow
Agent, in immediately available funds, to the account (the “Indemnity Escrow
Account”) designated by the Escrow Agent, an amount equal to $1,100,000.00 (the
“Indemnity Escrow Amount”), in accordance with the terms of this Agreement and
the Escrow Agreement. Subject to the terms and conditions of the Indemnification
Agreement, any payment Sellers are obligated to make to any Purchaser
Indemnified Parties pursuant to this Article X (other than with respect to
Section 10.2(a)(viii), which matters are covered by Section 10.5(b)) will be
paid first, to the extent there are sufficient funds in the Indemnity Escrow
Account, by release of funds to the Purchaser Indemnified Parties from the
Indemnity Escrow Account by the Escrow Agent within five (5) Business Days after
the date written notice of any sums due and owing is given to Sellers (with a
copy to the Escrow Agent pursuant to the Escrow Agreement) by the applicable
Purchaser Indemnified Party and will accordingly reduce the Indemnity Escrow
Amount and, second, to the extent the Indemnity Escrow Amount is insufficient to
pay any remaining sums due, then the Sellers will be required to pay all of such
additional sums due and owing to the Purchaser Indemnified Parties by wire
transfer of immediately available funds within five (5) Business Days after the
date of such notice. In the event the Sellers breach their

45



--------------------------------------------------------------------------------




obligation to pay any amount hereunder, Purchaser may proceed against any
securities or other property owned by such Sellers and the Sellers agree to take
any and all action, including granting any powers of attorney or other
authorizations, to permit such recourse. On the expiration of the General
Survival Period, the Escrow Agent will release the Indemnity Escrow Amount (to
the extent not utilized to pay Purchaser for any indemnification claim) to
Sellers, except that the Escrow Agent will retain an amount (up to the total
amount then held by the Escrow Agent) equal to the amount of claims for
indemnification under this Article X (other than with respect to Section
10.2(a)(viii)) asserted prior to such expiration of the General Survival Period
but not yet resolved (“Unresolved Claims”). The Indemnity Escrow Amount retained
for Unresolved Claims will be released by the Escrow Agent (to the extent not
utilized to pay Purchaser for any such claims resolved in favor of Purchaser)
upon their resolution in accordance with this Article X and the Escrow
Agreement.
(e)    On the Closing Date, Purchaser will, on behalf of Sellers, pay to Escrow
Agent, in immediately available funds, to the account (the “Special Indemnity
Escrow Account”) designated by the Escrow Agent, an amount equal to
$1,000,000.00 (the “Special Indemnity Escrow Amount”), in accordance with the
terms of this Agreement and the Escrow Agreement. Subject to the terms and
conditions of the Indemnification Agreement, any payment Sellers are obligated
to make to any Purchaser Indemnified Parties pursuant to Article X and with
respect to Section 10.2(a)(viii) will be paid first, to the extent there are
sufficient funds in the Special Indemnity Escrow Account, by release of funds to
the Purchaser Indemnified Parties from the Special Indemnity Escrow Account by
the Escrow Agent within five (5) Business Days after the date written notice of
any sums due and owing is given to Sellers (with a copy to the Escrow Agent
pursuant to the Escrow Agreement) by the applicable Purchaser Indemnified Party
and will accordingly reduce the Special Indemnity Escrow Amount and, second, to
the extent the Special Indemnity Escrow Amount is insufficient to pay any
remaining sums due, then the Sellers will be required to pay all of such
additional sums due and owing to the Purchaser Indemnified Parties by wire
transfer of immediately available funds within five (5) Business Days after the
date of such notice. In the event the Sellers breach their obligation to pay any
amount hereunder, Purchaser may proceed against any securities or other property
owned by such Sellers and the Sellers agree to take any and all action,
including granting any powers of attorney or other authorizations, to permit
such recourse. On the earlier to occur of (i) December 31, 2014 or (ii) the date
on which written notice is given to the Escrow Agent of the final judgment or
settlement for the last matter set forth on Schedule 10.2(a)(viii), the Escrow
Agent will release the Special Indemnity Escrow Amount (to the extent not
utilized to pay Purchaser for any indemnification claim) to Sellers, except that
the Escrow Agent will retain an amount (up to the total amount then held by the
Escrow Agent) equal to the amount of claims for indemnification with respect to
Section 10.2(a)(viii) under this Article X asserted prior to such release date
but not yet resolved (“Special Indemnity Unresolved Claims”). The Special
Indemnity Escrow Amount retained for Special Indemnity Unresolved Claims will be
released by the Escrow Agent (to the extent not utilized to pay Purchaser for
any such claims resolved in favor of Purchaser) upon their resolution in
accordance with this Article X and the Escrow Agreement.
10.6    Tax Treatment of Indemnity Payments. The Selling Parties and Purchaser
agree to treat any indemnity payment made pursuant to this Article X as an
adjustment to the Total Consideration for all Tax purposes.
10.7    No Limitation for Fraud. Nothing in this Article X prevents or limits
any Purchaser Indemnified Party from bringing a common law action for fraud
against any Selling Party whose fraud has caused any Purchaser Indemnified Party
to incur Losses or limits the amounts recoverable by any Purchaser Indemnified
Party in such common law action.



46



--------------------------------------------------------------------------------




ARTICLE XI    
TAXES
11.1    Transfer Taxes. Sellers will (a) be responsible for any and all sales,
use, stamp, documentary, filing, recording, transfer, real estate transfer,
stock transfer, gross receipts, registration, duty, securities transactions, or
similar fees or taxes or governmental charges (together with any interest or
penalty in addition to tax or additional amount imposed) as levied by any Taxing
Authority in connection with the Transactions (collectively, “Transfer Taxes”),
regardless of the Person liable for such Transfer Taxes under applicable Law and
(b) timely file or cause to be filed all necessary documents (including all Tax
Returns) with respect to Transfer Taxes.
11.2    Prorations. All real property taxes, personal property taxes, ad valorem
obligations, and similar recurring taxes and fees on the Purchased Assets
(“Periodic Taxes”) for taxable periods beginning before and ending after the
Closing Date, will be prorated between Purchaser and Sellers as of the Closing
Date. Sellers will be responsible for all such Periodic Taxes on the Purchased
Assets accruing during any period up to and including the Closing Date.
Purchaser will be responsible for all such Periodic Taxes on the Purchased
Assets accruing during any period after the Closing Date. Sellers will timely
file all Tax Returns due before the Closing Date with respect to such Periodic
Taxes and Purchaser will prepare and timely file all Tax Returns due after the
Closing Date with respect to such Taxes. If a Party remits to the appropriate
Taxing Authority payment for Taxes that are subject to proration under this
Section 11.2 and such payment includes the other Party’s share of such Taxes,
such other Party will promptly reimburse the remitting party for its share of
such Taxes.
11.3    Cooperation on Tax Matters. The Selling Parties and Purchaser will
furnish or cause to be furnished to each other, as promptly as practicable, such
information and assistance relating to the Purchased Assets and the Assumed
Liabilities as is reasonably necessary for the preparation and filing of any Tax
Return, claim for refund, or other filings relating to Tax matters, for the
preparation for any Tax audit, for the preparation for any Tax protest, and for
the prosecution or defense of any suit or other proceeding relating to Tax
matters.
ARTICLE XII    
GUARANTEE
Purchaser Parent hereby unconditionally and irrevocably guarantees (the
“Guarantee”) the timely payment and performance of all agreements, covenants,
obligations and liabilities of Purchaser under this Agreement (the
“Obligations”). The Guarantee is a guarantee of payment and performance and not
merely of collection. Purchaser Parent unconditionally and irrevocably waives
promptness, diligence, failure to enforce the Obligations, or any extension of
time with respect to the Obligations, notice of acceptance, and any other notice
with respect to the Obligations and the Guarantee and any guarantor or
suretyship defenses that might otherwise be available to Purchaser Parent. The
obligations of Purchaser Parent under the Guarantee with respect to the
Obligations will remain in full force and effect without regard to, and will not
be affected or impaired by any of the following relating to Purchaser: (a) a
case under Title 11 of the U.S. Code, as now constituted or hereafter amended,
or under any other applicable federal or state bankruptcy law or other similar
law; (b) the appointment of (or a proceeding to appoint) a trustee or receiver
of any property interest; (c) an attachment, execution or other judicial seizure
of (or a proceeding to attach, execute or seize) a substantial property
interest; (d) an assignment for the benefit of creditors; (e) the taking of,
failure to take, or submission to any action indicating (after reasonable
investigation) an inability to meet financial obligations as they accrue; (f) a
dissolution or liquidation; or (g) any assignment or other transfer of any

47



--------------------------------------------------------------------------------




interest in Purchaser, in whole or in part. Purchaser Parent acknowledges that
the Selling Parties would not execute this Agreement without Purchaser Parent
providing the Guarantee and that Purchaser Parent benefits from the Guarantee.
ARTICLE XIII    
MISCELLANEOUS
13.1    Expenses. Except as otherwise provided in this Agreement, each of the
Selling Parties and the Purchaser Parties will bear their own expenses incurred
in connection with the negotiation and execution of this Agreement and each
other agreement, document, and instrument contemplated by this Agreement and the
consummation of the Transactions.
13.2    Equitable Remedies. The Selling Parties acknowledge that the breach of
this Agreement would cause irreparable damage to Purchaser and that Purchaser
will not have an adequate remedy at law. Therefore, the obligations of the
Selling Parties under this Agreement will be enforceable by a decree of specific
performance, injunctive relief or other equitable remedies issued by any court
of competent jurisdiction. Such remedies will, however, be cumulative and not
exclusive and will be in addition to any other remedies that any party may have
under this Agreement or otherwise.
13.3    Submission to Jurisdiction; Consent to Service of Process.
(q)    The Parties hereby irrevocably submit to the exclusive jurisdiction of
any federal or state court located within King County, Washington over any
dispute arising out of or relating to this Agreement or any of the Transactions
and all claims in respect of such dispute or any suit, action, or proceeding
related thereto may be heard and determined in such courts. The Parties hereby
irrevocably waive, to the fullest extent permitted by applicable Law, any
objection that they may now or hereafter have to the laying of venue of any such
dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. A judgment in any such dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
Law.
(r)    Each of the Parties hereby consents to process being served by any Party
to this Agreement in any suit, action, or proceeding by the delivery of a copy
thereof in accordance with the provisions of Section 13.6.
13.4    Entire Agreement; Amendments; Waivers. This Agreement, the Seller
Documents, and the Purchaser Documents (including the schedules and exhibits
hereto and thereto) represent the entire understanding and agreement between the
Parties with respect to the subject matter hereof. This Agreement can be
amended, supplemented, or changed and any provision hereof can be waived only by
written instrument making specific reference to this Agreement signed by the
Party against whom enforcement of any such amendment, supplement, modification,
or waiver is sought. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any Party, will be deemed to constitute a
waiver by the Party taking such action of compliance with any representation,
warranty, covenant, or agreement contained herein. The waiver by any Party of a
breach of any provision of this Agreement will not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach. No failure on the part of any Party to exercise, and no delay
in exercising, any right, power, or remedy hereunder will operate as a waiver
thereof, nor will any single or partial exercise of such right, power, or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power, or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by Law.

48



--------------------------------------------------------------------------------




13.5    Governing Law.  This Agreement will be governed by and construed in
accordance with the Laws of the state of Washington applicable to contracts made
and performed in the state of Washington without regard to conflicts of law
provisions that would require the application of any other Law.
13.6    Notices. All notices and other communications under this Agreement will
be in writing and will be deemed given (a) when delivered personally by hand
(with written confirmation of receipt), (b) when sent by fax (with written
confirmation of transmission), or (c) one (1) Business Day following the day
sent by overnight courier (with written confirmation of receipt), in each case
at the following addresses and fax numbers (or to such other address or fax
number as a Party may have specified by notice given to the other Parties
pursuant to this provision):
If to Sellers, to:


MDT Personnel, LLC
105 Montgomery Avenue, Suite 1053
Lansdale, PA 19446
Fax: 267.421.5281
Attention: Michael D. Traina
 
 
With a copy to:
Fox Rothschild LLP
2700 Kelly Road, Suite 300
Warrington, PA 18976
Fax: 215.345.7507
Attention: Adam G. Silverstein, Esq.
 
 
If to Purchaser Parent or Purchaser, to:


TrueBlue, Inc.
1015 A Street
Tacoma, WA 98401
Fax:
Attention: General Counsel
 
 
With a copy to:
K&L Gates LLP
925 Fourth Avenue, Suite 2900
Seattle, WA 98104
Fax: 206.623.7022
Attention: Kristy T. Harlan



13.7    Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any Law or public policy,
all other terms or provisions of this Agreement will nevertheless remain in full
force and effect so long as the economic or legal substance of the Transactions
is not affected

49



--------------------------------------------------------------------------------




in any manner materially adverse to any Party. Upon such determination that any
term or other provision is invalid, illegal, or incapable of being enforced, the
Parties will negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner in order that the Transactions are consummated as originally contemplated
to the greatest extent possible.
13.8    Binding Effect; Assignment. This Agreement will be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. Nothing in this Agreement will create or be deemed to create
any third-party beneficiary rights in any person or entity not a Party to this
Agreement except as provided in Section 10.2 and below in this Section 13.8. No
assignment of this Agreement or of any rights or obligations hereunder may be
made by any Party (by operation of law or otherwise) without the prior written
consent of the other Parties and any attempted assignment without the required
consents will be void; provided that Purchaser may assign this Agreement and any
or all rights or obligations hereunder (including Purchaser’s rights to seek
indemnification hereunder) to any Affiliate of Purchaser, any Person from which
it has borrowed money, or any Person to which Purchaser or any of its Affiliates
proposes to sell (including by sale of equity interests) all or substantially
all of the assets relating to the Business. Upon any such permitted assignment,
the references in this Agreement to Purchaser will also apply to any such
assignee unless the context otherwise requires.
13.9    Non-Recourse. No past, present, or future director, officer, employee,
incorporator, member, partner, equity holder, Affiliate, agent, attorney, or
representative of the Purchasing Parties or their Affiliates will have any
liability for any obligations or liabilities of the Purchasing Parties under
this Agreement or the Purchaser Documents of or for any claim based on, in
respect of, or by reason of the Transactions, unless such claim is based upon,
attributable to, or resulting from, fraud by such Person.
13.10    General Interpretive Principles. The name assigned to this Agreement
and the Article, Section, and subsection captions used herein are for
convenience of reference only and will not be construed to affect the meaning,
construction, or effect hereof. The terms defined in the singular will have a
comparable meaning when used in the plural and vice versa. Unless otherwise
specified, the terms “hereof,” “herein,” and similar terms refer to this
Agreement as a whole (including the schedules and exhibits hereto). Any
reference to any Article, Section, or paragraph will be deemed to refer to an
Article, Section, or paragraph of this Agreement, unless the context clearly
indicates otherwise. Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. For purposes of this Agreement, the words, “include,” “includes,” and
“including,” when used herein, will be deemed in each case to be followed by the
words “without limitation.” Unless stated otherwise, the terms “dollars” and “$”
will mean United States dollars.
13.11    Construction.
(c)    The Parties have participated jointly in the negotiation and drafting of
this Agreement. If an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the Parties and no
presumption or burden of proof will arise favoring or disfavoring any Party
because of the authorship of any provision of this Agreement.
(d)    The Parties intend that each representation, warranty, and covenant
contained herein will have independent significance. If any Party has breached
any representation, warranty, or covenant contained herein in any respect, the
fact that there exists another representation, warranty, or covenant relating to
the same subject matter (regardless of the relative levels of specificity) that
such Party has not breached

50



--------------------------------------------------------------------------------




will not detract from or mitigate the fact that the Party is in breach of the
first representation, warranty, or covenant.
(e)    Any reference to any federal, state, local, or foreign statute or Law
will be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.
13.12    Incorporation of Schedules. The schedules, and other attachments
identified in this Agreement, are incorporated herein by reference and made a
part hereof.
13.13    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.


[Remainder of page intentionally left blank.]



51



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers, as of the date first written above.


PURCHASER:
 
LABOR READY HOLDINGS, INC.
 
 
By:                   
Name:
Title:
 

                        
                        

SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

--------------------------------------------------------------------------------




SELLERS:
 
MDT PERSONNEL, LLC
 
 
By:                   
Name:
Title:



MDT PERSONNEL CONTRACTS, LLC
 
 
By:                   
Name:
Title:



MDT STAFFING, LLC
 
 
By:                   
Name:
Title:
 



DISASTER RECOVERY SUPPORT, LLC
 
 
By:                   
Name:
Title:



MEMBER (Solely for the purposes of Article V)
 
 
                     
Michael D. Traina, individually




SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

--------------------------------------------------------------------------------






TRUEBLUE, INC. (Solely for the purposes of Articles VI and XII)
 
 
By:                   
Name:
Title:




SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT